Exhibit 10.7

Execution Version

 

 

SECURITY AGREEMENT

among

VERSUM MATERIALS, INC.,

THE OTHER GRANTORS PARTY HERETO

and

CITIBANK, N.A.,

as Collateral Agent

 

 

Dated as of September 30, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.01

  Definitions      1   

Section 1.02

  Other Defined Terms      1    ARTICLE II    PLEDGE OF SECURITIES   

Section 2.01

  Pledge      7   

Section 2.02

  Delivery of the Pledged Collateral      8   

Section 2.03

  Representations, Warranties and Covenants      9   

Section 2.04

  Certification of Limited Liability Company and Limited Partnership Interests
     10   

Section 2.05

  Registration in Nominee Name; Denominations      11   

Section 2.06

  Voting Rights; Dividends and Interest      11   

Section 2.07

  Collateral Agent Not a Partner or Limited Liability Company Member      12   

Section 2.08

  Conflicting Provisions      13   

Section 2.09

  Agreement to Be Bound      13    ARTICLE III    SECURITY INTERESTS IN OTHER
PERSONAL PROPERTY   

Section 3.01

  Security Interest      13   

Section 3.02

  Secured Obligations      15   

Section 3.03

  Representations and Warranties      15   

Section 3.04

  Covenants      17   

Section 3.05

  [Reserved]      19   

Section 3.06

  [Reserved]      19   

Section 3.07

  Other Actions      19    ARTICLE IV    SPECIAL PROVISIONS CONCERNING
INTELLECTUAL PROPERTY COLLATERAL   

Section 4.01

  Grant of License to Use Intellectual Property      20   

Section 4.02

  Protection of Collateral Agent’s Security      21    ARTICLE V    [RESERVED]
   ARTICLE VI    REMEDIES   

Section 6.01

  Remedies Upon Default      23   

Section 6.02

  Application of Proceeds      26   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII    INDEMNITY, SUBROGATION AND SUBORDINATION    ARTICLE VIII   
MISCELLANEOUS   

Section 8.01

  Notices      27   

Section 8.02

  Waivers; Amendment      27   

Section 8.03

  Collateral Agent’s Fees and Expenses; Indemnification      28   

Section 8.04

  Successors and Assigns      28   

Section 8.05

  Survival of Agreement      28   

Section 8.06

  Counterparts; Effectiveness; Several Agreement      29   

Section 8.07

  Severability      29   

Section 8.08

  Right of Set-Off      29   

Section 8.09

  GOVERNING LAW      30   

Section 8.10

  WAIVER OF RIGHT TO TRIAL BY JURY      31   

Section 8.11

  Headings      31   

Section 8.12

  Security Interest Absolute      32   

Section 8.13

  Termination or Release      32   

Section 8.14

  Additional Grantors      33   

Section 8.15

  Collateral Agent Appointed Attorney-in-Fact      33   

Section 8.16

  Recourse; Limited Obligations      34   

Section 8.17

  Mortgages      34   

Section 8.18

  Reinstatement      34   

Section 8.19

  Reasonable Care      34   

SCHEDULES

 

Schedule I    Pledged Equity; Pledged Debt Schedule II    Intellectual Property

EXHIBITS

 

Exhibit A    Form of Security Agreement Supplement Exhibit B    Form of
Perfection Certificate

Exhibit C

   Grant of Security Interest in United States Trademarks

Exhibit D

   Grant of Security Interest in United States Patents

Exhibit E

   Grant of Security Interest in United States Copyrights

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT (as amended, supplemented, restated or otherwise modified
from time to time pursuant to the terms hereof, this “Agreement”) is entered
into as of September 30, 2016 by and among Versum Materials, Inc., a Delaware
corporation (the “Borrower”), the grantors party hereto (together with the
Borrower and any other Person that becomes a party hereto pursuant to
Section 8.14, collectively, the “Grantors”) and Citibank, N.A., as Collateral
Agent (together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties. Capitalized terms used herein and
defined in Article I are used herein as therein defined.

Reference is made to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, each a “Lender”) and Citibank, N.A., as the Administrative Agent
and the Collateral Agent.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement by each of the Grantors. The Grantors are
affiliates of one another, are an integral part of a consolidated enterprise and
will derive substantial direct and indirect benefits from the extensions of
credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Definitions.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. Unless otherwise defined in
the Credit Agreement, all terms defined in the UCC and used but not defined in
this Agreement have the meanings specified in the UCC; the term “instrument” has
the meaning specified in Article 9 of the UCC.

(b) The rules of interpretation specified in Article 1 of the Credit Agreement
also apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Account(s)” means “accounts” as defined in the UCC, and includes without
limitation a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of,

 

1



--------------------------------------------------------------------------------

(b) for services rendered or to be rendered or (c) arising out of the use of a
credit or charge card or information contained on or for use with the card. The
term “Account” does not include (a) rights to payment evidenced by Chattel Paper
or an Instrument, (b) Commercial Tort Claims, (c) deposit accounts,
(d) Investment Property or (e) Letter-Of-Credit Rights or letters of credit.

“Agreement” has the meaning assigned to such term in the preamble.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Blue Sky Laws” has the meaning assigned to such term in Section 6.01.

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other jurisdiction, whether as
author, assignee, transferee or otherwise, whether registered or unregistered
and whether published or unpublished, (b) all registrations and applications for
registration of any such copyright, including registrations, supplemental
registrations and pending applications for registration in the United States
Copyright Office, including those United States copyright registrations and
applications owned by a Grantor that are listed on Schedule II and all
(i) rights and privileges arising under Applicable Law with respect to such
copyrights, (ii) renewals and extensions thereof and amendments thereto,
(iii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future Infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present or future
Infringements thereof.

“Credit Agreement” has the meaning assigned to such term in the preamble.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Equipment” means any “equipment” as such term is defined in Article 9 of the
UCC.

“Excluded Assets” means any of the following assets:

(a) any property or assets owned by a Foreign Subsidiary;

(b) Excluded Contracts;

(c) Excluded Equipment;

 

2



--------------------------------------------------------------------------------

(d) any interest in fee-owned real property of the Borrower and the Grantors
other than Material Real Property;

(e) any interest in leased real property of the Borrower and the Grantors (and
no landlord waivers, estoppels or collateral access letters shall be required);

(f) motor vehicles, airplanes and other assets subject to certificates of title;

(g) any “intent to use” application for a Trademark registration, unless and
until a “Statement of Use” or “Amendment to Allege Use” has been filed with by
the United States Patent and Trademark Office with respect thereto, but only to
the extent, if any, and only for the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration issuing from such “intent to use” application under applicable
federal law;

(h) Excluded Equity Interests;

(i) any assets subject to a Lien permitted by clauses (k), (l) or (s) of the
definition of Permitted Liens in the Credit Agreement, in each case, so long as
the agreement governing such Lien does not permit Collateral Agent to validly
possess a security interest therein;

(j) Commercial Tort Claims;

(k) governmental licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Collateral Agent may not validly possess a security interest therein under
Applicable Laws (including, without limitation, rules and regulations of any
governmental authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other Applicable Law notwithstanding such
prohibition (other than proceeds thereof, the assignment of which is expressly
deemed effective under the UCC);

(l) any assets that require action under the law of any non-U.S. jurisdiction to
create or perfect a security interest in such assets under such non-U.S.
jurisdiction, including any Intellectual Property registered in any non-U.S.
jurisdiction (and no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction shall be required); provided, that this clause
(o) shall not operate to exclude any such asset to the extent that such asset is
otherwise included in the definition of Collateral and a security interest in
such asset may be created and perfected under the laws of the State of New York
(or any other applicable state of the United States) for the purposes of
determinations under such laws by the filing of a UCC financing statement;

(m) any property or assets to the extent that the grant of a security interest
therein would result in adverse tax consequences to the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Administrative Agent; and

 

3



--------------------------------------------------------------------------------

(n) proceeds and products from any and all of the foregoing excluded collateral
described in clauses (a) through (m), unless such proceeds or products would
otherwise constitute Collateral.

“Excluded Contract” means at any date any rights or interest of the Borrower or
any other Grantor under any agreement, contract, license, instrument, document
or other general intangible (referred to solely for purposes of this definition
as a “Contract”) to the extent that such Contract by the terms of a restriction
in favor of a Person who is not the Borrower, a direct or indirect parent of the
Borrower, any other Grantor or a Restricted Subsidiary or any requirement of
law, prohibits, or requires any consent or establishes any other condition for
or would terminate because of an assignment thereof or a grant of a security
interest therein by the Borrower or any other Grantor; provided that: (x) rights
under any such Contract otherwise constituting an “Excluded Contract” by virtue
of this definition shall be included in the Collateral to the extent permitted
thereby or by Sections 9-406, 9-407, 9-408 and 9-409 of the UCC and (y) all
proceeds paid or payable to the Borrower or any other Grantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral (unless such proceeds otherwise constitute
Excluded Assets, other than as a result of clause (n) of the definition
thereof).

“Excluded Equipment” means at any date any Equipment or other assets of the
Borrower or any other Grantor which is subject to a Capital Lease Obligation, a
purchase money obligation or other contract permitted by the Credit Agreement if
and to the extent that (i) a restriction in favor of a Person who is not the
Borrower, a direct or indirect parent of the Borrower, any other Grantor or a
Restricted Subsidiary contained in the agreements or documents governing such
Capital Lease Obligation, purchase money obligation or similar contract
prohibits, or requires any consent or establishes any other conditions for or
would result in the termination of such agreement or document because of an
assignment thereof, or a grant of a security interest therein, by the Borrower
or any other Grantor and (ii) in the case of restrictions set forth the
agreements or documents governing Capital Lease Obligations and purchase money
obligations, such restriction relates only to the asset or assets acquired by
the Borrower or any other Grantor with the proceeds of such Capital Lease
Obligation or purchase money obligation and attachments thereto, improvements
thereof or substitutions therefor and, in the case of restrictions set forth in
any other contract, such restriction relates only to the Equipment or assets
that are the subject of such contract; provided that: (x) any Equipment or other
assets that would constitute “Excluded Equipment” by virtue of this definition
shall be included in the Collateral to the extent permitted by the agreement or
document governing such Capital Lease Obligation, purchase money obligation or
other contract or by Sections 9-406, 9-407, 9-408 and 9-409 of the UCC and
(y) all proceeds paid or payable to the Borrower or any Grantor from any sale,
transfer or assignment of such Equipment or other asset and all rights to
receive such proceeds shall be included in the Collateral (unless such proceeds
otherwise constitute Excluded Assets, other than as a result of clause (n) of
the definition thereof).

 

4



--------------------------------------------------------------------------------

“Excluded Equity Interest” means:

(a) margin stock,

(b) equity interests of any Person other than any wholly-owned Material
Subsidiary that is a Restricted Subsidiary directly owned by any Loan Party,

(c) equity interests of any Foreign Subsidiary or CFC directly owned by any Loan
Party in excess of 65% of such Foreign Subsidiary’s or CFC’s issued and
outstanding voting Capital Stock and 100% of such Foreign Subsidiary’s or CFC’s
issued and outstanding non-voting Capital Stock,

(d) any equity interest of a Foreign Subsidiary to the extent the pledge thereof
would be prohibited by any Law or contractual obligation (excluding any
prohibition or restriction that is ineffective under the UCC), and

(e) the equity interests of any Excluded Subsidiary (other than any Foreign
Subsidiary or CFC).

“General Intangibles” has the meaning provided in Article 9 of the UCC.

“Grant of Security Interest” means a Grant of Security Interest in certain
Intellectual Property substantially in the form of Exhibit C, D or E attached
hereto.

“Grantors” has the meaning assigned to such term in the preamble.

“Infringement” means infringement, misappropriation, dilution, tarnishment,
impairment or other violation.

“Intellectual Property” means (a) all intellectual property of every kind and
nature, including (i) inventions, designs, Domain Names, Patents, Copyrights,
Licenses, Trademarks, trade secrets, and (ii) confidential or proprietary
technical and business information, know how, show how, or other proprietary
data, software, databases, and all other proprietary information, (b) all rights
and privileges arising under Applicable Law with respect to the foregoing,
(c) all income, fees, royalties, damages, claims and payments now or hereafter
due and/or payable thereunder and with respect thereto including damages and
payments for past, present or future Infringements thereof, (d) all rights
corresponding thereto throughout the world and (e) all rights to sue for past,
present or future Infringements thereof.

“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.

“Lenders” has the meaning assigned to such term in the preamble.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement relating solely to
Intellectual Property to which any Grantor is a party, including the
Intellectual Property listed on Schedule II.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, have made, use, sell, offer to
sell or import any invention covered in whole or in part by a Patent now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to make, have made, use, sell,
offer to sell or import any invention covered in whole or in part by a patent
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement.

 

5



--------------------------------------------------------------------------------

“Patents” means: (a) all letters patent of the United States or any other
jurisdiction, all registrations thereof, and all applications for letters patent
of the United States or any other jurisdiction, including registrations and
pending applications in the United States Patent and Trademark Office, including
those United States patents and applications for United States patents owned by
a Grantor that are listed on Schedule II, and (b) all (i) rights and privileges
arising under Applicable Law with respect to such patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future Infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future Infringements thereof.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed on behalf of each Grantor.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
Pledged Equity (regardless of whether constituting securities), Pledged Debt and
all other certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Proceeds” means all “proceeds” as defined in Article 9 of the UCC, with respect
to the Collateral.

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Property, together with all
of Grantor’s rights, if any, in any goods or other property giving rise to such
right to payment.

“Secured Obligations” shall mean all Obligations and Guaranteed Obligations (as
defined in the Guarantee Agreement).

“Securities Act” has the meaning assigned to such term in Section 6.01.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit A hereto.

 

6



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, and designs, all
registrations and applications filed in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any political
subdivision thereof, including those United States trademark registrations and
applications for United States trademark registrations owned by a Grantor that
are listed on Schedule II and all goodwill of the business connected with the
use thereof or symbolized thereby and (b) any and all (i) rights and privileges
arising under Applicable Law with respect thereto, (ii) renewals thereof and
amendments thereto, (iii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future Infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future Infringements thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of any mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of
the security interests granted pursuant to this Agreement are governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of such perfection,
effect of perfection or non-perfection or priority.

ARTICLE II

Pledge of Securities

Section 2.01 Pledge. As security for the payment in full of the Secured
Obligations, each Grantor hereby pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, and hereby grants
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a security interest in, all of such Grantor’s right,
title and interest in, to and under:

(i) all Capital Stock held by it including, without limitation, those listed on
Schedule I and any other Capital Stock obtained in the future by such Grantor
and the certificates representing all such Capital Stock (the “Pledged Equity”);
provided that, in no event shall Pledged Equity include nor the security
interest granted hereunder attach to the Capital Stock of any Subsidiaries that
are not directly held by a Grantor;

 

7



--------------------------------------------------------------------------------

(ii) (A) the promissory notes and any instruments evidencing indebtedness owned
by it and listed opposite the name of such Grantor on Schedule I and (B) any
promissory notes and instruments evidencing Indebtedness obtained in the future
by such Grantor (the “Pledged Debt”);

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi) all Proceeds of and Supporting Obligations in respect of any of the
foregoing (the items referred to in clauses (i) through (v) above being
collectively referred to as the “Pledged Collateral”);

provided, however, that in no event shall Pledged Collateral (including, for the
avoidance of doubt, any component definition thereof) or any Proceeds or
Supporting Obligations in respect thereof include, nor the security interest
granted hereunder attach to, any Excluded Assets.

Section 2.02 Delivery of the Pledged Collateral.

(a) Each Grantor agrees to deliver or cause to be delivered to the Collateral
Agent, for the benefit of the applicable Secured Parties, any and all
certificates representing Pledged Equity and all Pledged Debt to the extent such
Pledged Debt consists of promissory notes and instruments evidencing
Indebtedness, only as are required to be delivered under clause (b) immediately
below promptly upon (and, in any case, within five (5) Business Days, or such
longer period as to which the Collateral Agent may consent, of) the execution
and delivery of this Security Agreement with respect to such certificates, notes
and instruments held by any Grantor on the date hereof, and within sixty
(60) days (or such longer period as to which the Collateral Agent may consent)
with respect to any such certificates, notes and instruments acquired by any
Grantor after the date hereof.

(b) To the extent evidenced by a promissory note, each Grantor will cause any
Indebtedness for borrowed money having a principal amount equal to or in excess
of $10,000,000, which for avoidance of doubt excludes accounts receivable in the
ordinary course of business, owed to such Grantor by any Person, to be pledged
and each such promissory note delivered to the Collateral Agent, for the benefit
of the applicable Secured Parties, promptly upon (and, in any case, within five
(5) Business Days, or such longer period as to which the Collateral Agent may
consent, of) the execution and delivery of this Security Agreement with respect
to such promissory notes held by any Grantor on the date hereof, and within
sixty (60) days (or such longer period as to which the Collateral Agent may
consent) with respect to any such promissory notes acquired by any Grantor after
the date hereof.

 

8



--------------------------------------------------------------------------------

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or note powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request (other
than instruments or documents requiring actions in any non-U.S. jurisdiction).
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement Schedule
I and be made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

Section 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants, as to itself and the other Grantors, to the Collateral
Agent, for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth, with respect to each Grantor, (i) all
Capital Stock owned on the Closing Date by such Grantor in any Subsidiary and
the percentage of the issued and outstanding units of each class of the Capital
Stock of the issuer thereof constituting Pledged Equity owned on the Closing
Date by such Grantor, and, upon and after the delivery of any supplements to
such schedule pursuant to and in accordance with Section 2.02(c), all Capital
Stock constituting Pledged Securities owned by such Grantor and acquired by such
Grantor after the date hereof, and (ii) all Pledged Debt held by such Grantor
required to be delivered pursuant to Section 2.02(b);

(b) the Pledged Equity issued by the Grantors has been duly and validly
authorized and issued by the issuers thereof and (to the extent applicable), is
fully paid and non-assessable;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Permitted Liens, (iii) will make no collateral
assignment, pledge or hypothecation of, and will not create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
(A) Liens created by the Collateral Documents and (B) Permitted Liens, and
(iv) will use commercially reasonable efforts to defend its title or interest
thereto or therein against any and all Liens (other than the Liens permitted
pursuant to this Section 2.03(c)), however arising, of all Persons whomsoever;

(d) as of the Closing Date, except for (i) restrictions and limitations imposed
by the Loan Documents, any Collateral Document or securities laws generally,
(ii) in the case of Pledged Equity of Persons that are not wholly owned
Subsidiaries, transfer restrictions that existed at the time of acquisition of
Capital Stock in such Persons or (iii) as permitted by the Credit Agreement,
(x) the Pledged Collateral is and will continue to

 

9



--------------------------------------------------------------------------------

be freely transferable and assignable, and (y) none of the Pledged Collateral is
or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that would prohibit, impair, delay or otherwise affect, in each case, in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors has all requisite organizational power and authority to
pledge the Pledged Collateral pledged by it hereunder in the manner hereby done
or contemplated (it being understood that such Grantor’s power and authority to
pledge the Capital Stock of a non-wholly owned Subsidiary may be limited by the
Organizational Documents of such Subsidiary);

(f) except as described in Section 2.03(d) above, no consent or approval of any
Governmental Authority was or is necessary to the validity of the pledge
effected hereby, except for (i) such as have been obtained or made and are in
full force and effect, (ii) filings and recordings necessary to perfect Liens
created under the Loan Documents and enforce the rights of the Lenders and the
Secured Parties under the Loan Documents or (iii) the failure of which to obtain
would not reasonably be expected to result in a Material Adverse Effect;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected Lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Secured Obligations, except as such Lien
may be (i) limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors’ rights generally, (ii) subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (iii) subject to the need for filings and registrations
necessary to create or perfect the Liens on the Collateral granted by the
Grantors in favor of the Secured Parties and (iv) subject to the effect of the
laws of any non-U.S. jurisdiction with respect to Pledged Securities issued by a
Person formed or organized in such non-U.S. jurisdiction; and

(g) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

Section 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. As of the Closing Date, each interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01, to the extent such limited liability company or limited
partnership has elected to treat its limited liability company or limited
partnership interests as “securities” within the meaning of Article 8 of the
UCC, is represented by a certificate, is a “security” within the meaning of
Article 8 of the UCC and is governed by Article 8 of the UCC. If any securities
now or hereafter acquired by any Grantor and pledged under Section 2.01 are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall, within sixty (60) days (or such longer
period as

 

10



--------------------------------------------------------------------------------

to which the Collateral Agent may consent), notify the Collateral Agent thereof
and, at the Collateral Agent’s reasonable request, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions, subject to compliance
with Applicable Law, from the Collateral Agent as to such securities, without
further consent of any Grantor or such nominee, or (ii) arrange for the
Collateral Agent to become the registered owner of the securities.

Section 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall occur and be continuing and the Collateral Agent shall give the Borrower
three (3) Business Days’ prior written notice of its intent to exercise such
rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, the name of its nominee (as pledgee or as sub-agent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Collateral Agent, and each Grantor will promptly give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor and (b) the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement, to the extent permitted by the
documentation governing such Pledged Securities.

Section 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given the Borrower prior written notice that
the rights of the Guarantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, such rights and
powers shall not be exercised in any manner in contravention of the Credit
Agreement.

(ii) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
the payment or making of such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement the other Loan Documents,
and Applicable Laws; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Equity or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Capital Stock of the issuer of any Pledged Securities or received in
exchange

 

11



--------------------------------------------------------------------------------

for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral in accordance with Section 2.01 hereof, to the extent
constituting Pledged Collateral, and, if received by any Grantor, shall be
promptly delivered to the Collateral Agent in accordance with and to the extent
required by Section 2.02 hereof in the same form as so received (with any
necessary endorsement reasonably requested by the Collateral Agent). So long as
no Event of Default has occurred and is continuing, the Collateral Agent shall
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors in accordance with Section 2.06(a)(i) or
Section 2.06(a)(iii), then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to
Section 2.06(a)(i) and to receive any dividends and other amounts pursuant to
Section 2.06(a)(iii), and the obligations of the Collateral Agent under
Section 2.06(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers and to
receive dividends; provided that the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of Section 2.06(a)(i) and, to the
extent not otherwise applied to repay Secured Obligations pursuant to the terms
of the Loan Documents, the Collateral Agent shall promptly repay to each Grantor
(without interest unless such Collateral consists of cash held in a Cash
Collateral Account bearing interest) any dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of Section 2.06(a)(iii) which then remain in the Collateral Agent’s
possession, each Grantor shall have the exclusive right to receive any dividends
and other amounts pursuant to Section 2.06(a)(iii), and the obligations of the
Collateral Agent under Section 2.06(a)(ii) shall be reinstated.

(c) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under Section 2.06(a)(i) or Section 2.06(a)(iii)
(i) shall be given in writing, (ii) may be given with respect to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under Section 2.06(a)(i) or (iii) in part without suspending all
such rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

Section 2.07 Collateral Agent Not a Partner or Limited Liability Company Member.
Nothing contained in this Agreement shall be construed to make the Collateral
Agent or any other Secured Party liable as a member of any limited liability
company or as a partner of any partnership and neither the Collateral Agent nor
any other Secured Party by virtue of this Agreement or otherwise (except as
referred to in the following sentence) shall have any of the duties, obligations
or liabilities of a member of any limited liability company or as a partner in

 

12



--------------------------------------------------------------------------------

any partnership. The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of Pledged Equity consisting of a limited
liability company interest or a partnership interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

Section 2.08 Conflicting Provisions. To the extent any covenant, representation
or warranty in this Article II is duplicative of, or in conflict with, any
provision in Article III as applied to Pledged Collateral, the Article II
provision shall prevail.

Section 2.09 Agreement to Be Bound. Each Grantor that is the issuer of Pledged
Equity agrees that it will be bound by the terms of this Agreement with respect
to the Pledged Equity issued by it and will comply with such terms insofar as
such terms are applicable to it.

ARTICLE III

Security Interests in Other Personal Property

Section 3.01 Security Interest.

(a) As security for the payment in full of the Secured Obligations, each Grantor
hereby pledges to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all of its right,
title or interest in or to any and all of the following assets and properties
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all General Intangibles;

(vi) all Goods (including, without limitation, Inventory and Equipment);

(vii) Instruments;

(viii) all insurance;

(ix) Intellectual Property;

(x) Investment Property;

(xi) Letter-of-Credit Rights;

 

13



--------------------------------------------------------------------------------

(xii) Money;

(xiii) all Cash Collateral Accounts, and all cash, securities and other
investments deposited therein;

(xiv) all Receivables;

(xv) all Supporting Obligations;

(xvi) all Security Entitlements in any or all of the foregoing;

(xvii) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

(xviii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided, however, that notwithstanding anything herein to the contrary, in no
event shall the Article 9 Collateral (including, for the avoidance of doubt, any
component definition thereof) include, nor the Security Interest attach to, any
Excluded Assets.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets, whether now existing or hereafter
arising” of such Grantor or words of similar effect as being of an equal or
lesser scope or with greater detail, and (ii) contain the information required
by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Collateral Agent promptly upon request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office)
such recordings with such offices as may be necessary for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property of each Grantor in which a
security interest has been granted by each Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party; provided that
Collateral Agent will use commercially reasonable efforts to provide copies of
such filings to such Grantor.

 

14



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, none of the
Grantors shall be required (i) to perfect the Security Interest or the security
interests granted pursuant to Article II or III by any means other than by
(A) filings pursuant to the UCC in the office of the secretary of state (or
similar central filing office) of the relevant State(s), (B) filings in United
States government offices with respect to registered or applied-for United
States Patents, Trademarks and Copyrights owned by such Grantor, as expressly
required elsewhere herein, (C) the delivery to the Collateral Agent to be held
in its possession of all Pledged Collateral as required and in accordance with
Section 2.02 and Instruments as required and in accordance with Section 3.07(a),
(D) the grant to the Collateral Agent of control over certain investment
property in accordance with Section 3.07(b), or (E) other methods expressly
provided herein, (ii) to take any action (other than the actions expressly
listed in clause (i)(C) above) with respect to any assets located outside of the
United States or (iii) to take any action with respect to any assets as to which
the Collateral Agent and the Borrower reasonably agree that the cost, burden,
difficulty or consequence of obtaining such a security interest therein or
perfection thereof are excessive in relation to the benefit of the security to
be afforded thereby.

Section 3.02 Secured Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) (and any successor provision thereof)), of all Secured
Obligations.

Section 3.03 Representations and Warranties. Each Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent, for the
benefit of the Secured Parties, that:

(a) Each Grantor has good and valid rights (not subject to any Liens other than
Permitted Liens) and/or title in the Article 9 Collateral with respect to which
it has purported to grant a Security Interest hereunder (which rights and/or
title, are in any event, sufficient under Section 9-203 of the UCC), except
where a failure to have such rights or title would not reasonably be expected to
result in a Material Adverse Effect, and has all requisite organizational power
and authority to grant to the Collateral Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority (except for (i) such as have been obtained or made and
are in full force and effect or (ii) filings and recordings necessary to perfect
Liens created under the Loan Documents and enforce the rights of the Lenders and
the Secured Parties under the Loan Documents or release Liens as contemplated
hereunder or (iii) the failure to obtain would not reasonably be expected to
result in a Material Adverse Effect).

(b) The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Collateral Agent and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material respects as of the Closing Date (or, with respect to any supplements to
the Perfection Certificate required pursuant to the terms of the Credit
Agreement, as of the date such supplement is delivered to the Collateral Agent).
The UCC financing statements or other appropriate filings, recordings or
registrations prepared by

 

15



--------------------------------------------------------------------------------

the Collateral Agent based upon the information provided to the Collateral Agent
in the Perfection Certificate for filing in each governmental, municipal or
other office in the jurisdiction of organization of each Grantor specified in
Section I.A. of the Perfection Certificate, are, as of the Closing Date, all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary to establish a legal, valid and perfected security interest under the
UCC in favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by such filing, recording or registration in the United States (or any
political subdivision thereof). Each Grantor represents and warrants that, as of
the Closing Date, fully executed Grants of Security Interest substantially in
the form attached as Exhibit C, D or E, as applicable, containing a description
of all Collateral consisting of Intellectual Property that is (i) United States
issued Patents (and Patents for which United States applications are pending),
(ii) registered United States Trademarks (and Trademarks for which United States
applications to register are pending), or (iii) United States registered
Copyrights, as applicable, and, in each case of (i) through (iii), owned by such
Grantor, have been delivered to the Collateral Agent for recording in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and
the regulations thereunder.

(c) The Security Interest constitutes (i) a legal and valid security interest
(except as may be (x) limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally,
(y) subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (z) subject to the need for filings and
registrations in foreign jurisdictions necessary to create the Liens on the
Collateral granted by the Grantors in favor of the Secured Parties) in all the
Article 9 Collateral securing the payment of the Secured Obligations, (ii) upon
the filing of the financing statements described in Section 3.03(b), a perfected
security interest in all Article 9 Collateral in which a security interest may
be perfected by filing, recording or registering a financing statement or
analogous document in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the UCC and (iii) subject to the
recording of the relevant Grant of Security Interest in the form attached as
Exhibit C, D or E with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, a security interest that shall be
perfected in all Collateral in which a security interest may be perfected upon
(and to the extent such security interest is perfected by) recording with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, within the three-month period (commencing as of the date
hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one-month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Permitted Liens to the extent permitted by the Credit
Agreement.

(d) The representations and warranties set forth in Article 5 of the Credit
Agreement as they relate to such Grantor or to the Loan Documents to which such
Grantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, in all material respects, except for representations and
warranties that are qualified as to “materiality”, “Material Adverse Effect” or
similar language, in which case such representations and warranties shall be
true and

 

16



--------------------------------------------------------------------------------

correct (after giving effect to any such qualification therein) in all respects
as of such date, in each case unless expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, and the Secured
Parties shall be entitled to rely on each of such representations and warranties
as if they were fully set forth herein.

(e) Schedule II lists all of the following Intellectual Property, to the extent
owned by such Grantor in its own name: (i) issued Patents and pending Patent
applications, (ii) registered Trademarks and applications for the registration
of Trademarks, and (iii) registered Copyrights, and applications to register
Copyrights. Except as set forth on Schedule II, all such Intellectual Property
is recorded in the name of such Grantor, such Grantor is the sole and exclusive
owner of such Intellectual Property, and such Intellectual Property is free and
clear of all Liens, except for Permitted Liens.

Section 3.04 Covenants.

(a) Each Grantor agrees to notify the Collateral Agent in writing (x) within
thirty (30) days (or such longer period as the Collateral Agent may agree in its
reasonable discretion) of any change (i) in the legal name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, (iii) in the jurisdiction of organization of any Grantor or (iv) in the
organizational identification number of any Grantor and (y) within twenty
(20) Business Days (or such longer period as the Collateral Agent may agree in
its reasonable discretion) after any change in the “location” (as determined in
accordance with Section 9-307 of the UCC) of any Grantor. In addition, if any
Grantor does not have an organizational identification number on the Closing
Date (or the date such Grantor becomes a party to this Agreement) and later
obtains one, the Borrower shall thereafter notify the Collateral Agent of such
organizational identification number within sixty (60) days (or such longer
period as the Collateral Agent may agree in its reasonable discretion) thereof
and shall take all actions necessary to maintain the security interests (and the
priority thereof) of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected (to the extent perfection of the security
interest in such Collateral is required by the terms hereof) and in full force
and effect.

(b) Subject to Section 3.01(e), each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary, as determined by each
Grantor’s business judgment, to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien that is not a
Permitted Lien and each Grantor shall take all commercially reasonable actions
necessary to maintain the Collateral Agent’s first-priority security interest
(subject, in the case of priority, to Permitted Liens) in all Article 9
Collateral; provided that, nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is permitted by the Credit Agreement.

(c) [Reserved].

(d) Subject to Section 3.01(e), the Borrower agrees, on its own behalf and on
behalf of each other Grantor, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as necessary as

 

17



--------------------------------------------------------------------------------

reasonably determined by the Borrower or as reasonably requested by the
Collateral Agent or such other instruments or documents as the Collateral Agent
may reasonably request, to assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements or other documents in connection herewith or therewith.

(e) Upon the occurrence and during the continuance of an Event of Default, at
its option and upon five (5) Business Days’ prior written notice to the
Grantors, the Collateral Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral (other than Permitted Liens), and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Credit Agreement, this
Agreement or any other Collateral Document and within a reasonable period of
time after the Collateral Agent has requested that it do so, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent for such costs
and expenses to the same extent that the Borrower is required to do so pursuant
to Section 10.04 of the Credit Agreement and shall be bound by the terms and
conditions of Section 10.04 of the Credit Agreement as if a signatory thereto.
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(f) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance to the same extent that the Borrower is required to do so
pursuant to Section 10.05 of the Credit Agreement and shall be bound by the
terms and conditions of Section 10.05 of the Credit Agreement as if a signatory
thereto. In addition, each Grantor hereby acknowledges and agrees that the
Collateral Agent shall have no obligation or duty to perform any obligation of
any Grantor under the contracts, agreements or instruments constituting or
relating to the Collateral and that each Grantor shall at all times remain
solely and exclusively liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument constituting or relating to the Collateral.

(g) Until (i) the Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations that are not due and payable, any Secured
Bank Product Obligations or any obligations under Designated Credit Lines) shall
have been paid in full and (iii) all outstanding Letters of Credit have been
Cash Collateralized or as to which other arrangements reasonably satisfactory to
the Agent and the applicable L/C Issuer have been made, each Grantor covenants
and agrees with the Collateral Agent for the benefit of the Secured Parties
that, from and after the date of this Agreement until the Borrower is released
from its obligations under Articles 6 and 7

 

18



--------------------------------------------------------------------------------

of the Credit Agreement (or, if earlier, the date such Grantor is released from
this Agreement), such Grantor shall comply with the terms of Articles 6 and 7 of
the Credit Agreement as if such covenants were fully set forth herein.

Section 3.05 [Reserved].

Section 3.06 [Reserved]

Section 3.07 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any Instrument
constituting Collateral and evidencing an amount equal to or in excess of
$10,000,000 such Grantor shall, within sixty (60) days (or such longer period as
to which the Collateral Agent may consent) of such acquisition, endorse, assign
and deliver the same to the Collateral Agent for the benefit of the applicable
Secured Parties, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request (other than instruments or documents requiring actions in any non-U.S.
jurisdiction).

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities
constituting Collateral, such Grantor shall, within sixty (60) days (or such
longer period as to which the Collateral Agent may consent) of such acquisition,
endorse, assign and deliver the same to the Collateral Agent for the benefit of
the applicable Secured Parties, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request (other than instruments or documents requiring actions in any
non-U.S. jurisdiction). If any securities now or hereafter acquired by any
Grantor constitute Collateral and are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request after the occurrence and during the continuance of an Event of
Default, such Grantor shall promptly notify the Collateral Agent thereof and, at
the Collateral Agent’s reasonable request, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities.

(c) Use and Disposition of Collateral. None of the Grantors shall make or permit
to be made any collateral assignment, pledge or hypothecation of the Collateral
or shall grant any other Lien in respect of the Collateral or shall grant
Control (for purposes of security) of any Collateral to any Person, except for
Permitted Liens. Except as permitted pursuant to Section 7.04 and Section 7.05
of the Credit Agreement, none of the Grantors shall make or permit to be made
any sale or transfer of the Collateral.

 

19



--------------------------------------------------------------------------------

(d) Insurance. The Grantors shall maintain insurance on the Collateral as
required by Section 6.07 of the Credit Agreement, which insurance shall include
the endorsements and provisions required by Section 6.07 of the Credit
Agreement. All such insurance policies shall name the Collateral Agent as
additional insured or loss payee, as applicable, to the extent required by
Section 6.07 of the Credit Agreement. Each Grantor hereby irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent and attorney-in-fact, exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event any Grantor at
any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby within the grace periods established therefor in this
Agreement or in the Credit Agreement, or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion and upon five (5) Business Days’ prior written
notice to the Grantors, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Collateral
Agent deems reasonably advisable. All sums disbursed by the Collateral Agent in
connection with this Section 3.06(e), including reasonable attorneys’ fees,
court costs, out-of-pocket expenses and other charges relating thereto, shall be
payable by the Grantors to the Collateral Agent to the same extent that such
costs would be payable by the Borrower in accordance with Section 10.04 of the
Credit Agreement and shall be additional Secured Obligations secured hereby.

(f) Legend. At the request of the Collateral Agent after the occurrence and
during the continuance of an Event of Default, each Grantor shall legend, in
form and manner reasonably satisfactory to the Collateral Agent, its Accounts
and its books, records and documents evidencing or pertaining thereto with an
appropriate reference to the fact that such Accounts have been pledged to the
Collateral Agent for the benefit of the Secured Parties and that the Collateral
Agent has a security interest therein.

ARTICLE IV

Special Provisions Concerning Intellectual Property Collateral

Section 4.01 Grant of License to Use Intellectual Property. Without limiting the
provisions of Section 3.01 hereof or any other rights of the Collateral Agent as
the holder of a Security Interest in any Intellectual Property Collateral, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor shall and hereby
does grant to the Collateral Agent a non-exclusive license or sublicense in all
Intellectual Property owned or licensed by such Grantor, upon request by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, to the full extent such Grantor is permitted to grant such
a nonexclusive license or sublicense (exercisable without payment of royalty or
other compensation to the Grantors and revocable in accordance with the

 

20



--------------------------------------------------------------------------------

termination of this Agreement pursuant to Section 8.13) exercisable after the
occurrence and during the continuance of an Event of Default to use, license or,
solely to the extent necessary to exercise such rights and remedies, sublicense
any of the Intellectual Property Collateral now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and, to the extent permitted
by such Grantor’s existing contractual obligations, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, only after the
occurrence and during the continuation of an Event of Default; provided that any
license, sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default and provided, further, that the terms of
any license or sublicense shall include all terms and restrictions that are
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property at issue, such as, without limitation, quality control and
inure provisions with regard to Trademarks, patent designation provisions with
regard to Patents, and copyright notices and restrictions or decompilation and
reverse engineering of copyrighted software. In the event the license set forth
in this Section 4.01 is exercised with regard to any Trademarks, then the
following shall apply: (i) all goodwill arising from any licensed or sublicensed
use of any Trademark shall inure to the Grantor; (ii) the licensed or
sublicensed Trademarks shall only be used in association with goods or services
of a quality and nature consistent with the quality and reputation with which
such Trademarks were associated when used by Grantor prior to the exercise of
the license rights set forth herein; and (iii) at the Grantor’s request and
expense, licensees and sublicensees shall provide reasonable cooperation in any
effort by the Grantor to maintain the registration or otherwise secure the
ongoing validity and effectiveness of such licensed Trademarks, including,
without limitation, the actions and conduct described in Section 4.02 below.

Section 4.02 Protection of Collateral Agent’s Security.

(a) Except to the extent that failure to act would not reasonably be expected to
have a Material Adverse Effect, with respect to any registration or pending
application of each item of its Intellectual Property Collateral owned by a
Grantor, each such Grantor agrees to take, at its expense, all commercially
reasonable steps in the U.S. Patent and Trademark Office and the U.S. Copyright
Office, to (i) maintain the validity and enforceability of any registered
Intellectual Property Collateral owned by such Grantor and maintain such
registered Intellectual Property Collateral owned by such Grantor in full force
and effect, and (ii) pursue the registration and maintenance of each material
Patent, Trademark, or Copyright registration or application, now or hereafter
included in such Intellectual Property Collateral and owned by such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office or the U.S. Copyright Office, the filing of applications for renewal or
extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition and
cancellation proceedings.

(b) Except to the extent that failure to act would not reasonably be expected to
have a Material Adverse Effect, no Grantor shall do or knowingly omit to do any
act whereby any of its

 

21



--------------------------------------------------------------------------------

registered Intellectual Property Collateral would reasonably be expected to
prematurely lapse, be terminated, or become invalid or unenforceable or placed
in the public domain (or in case of a trade secret, become publicly known).

(c) Except to the extent that failure to act would not reasonably be expected to
have a Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Intellectual Property Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks owned by
such Grantor, consistent with the quality of (or of higher quality than) the
products and services as of the date hereof, and taking all commercially
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks owned by such Grantor abide by the applicable license’s terms with
respect to the standards of quality.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (i) the provisions
of this Agreement shall automatically apply thereto, and (ii) any such
Intellectual Property and, in the case of Trademarks, the goodwill symbolized
thereby, shall automatically become part of the Intellectual Property Collateral
subject to the terms and conditions of this Agreement with respect thereto.

(e) Within thirty (30) days after the date on which the certificate required by
Section 6.02(b)(ii) of the Credit Agreement is required to be delivered (or such
longer period as to which the Collateral Agent may consent), each Grantor shall
sign and deliver to the Collateral Agent an appropriate Grant of Security
Interest substantially in the form of Exhibits C, D and E, as applicable, with
respect to all registered or applied for United States Intellectual Property
owned by such Grantor, to the extent that such Intellectual Property is not
covered by any previous Grant of Security Interest so signed and delivered by it
(it being understood that that the provisions of Section 3.01 shall
automatically apply thereto, and any such Intellectual Property (other than
Excluded Assets) shall to the extent covered by Section 3.01 automatically
become part of the Collateral immediately upon the applicable Grantor
(i) obtaining an ownership interest in any item of Intellectual Property,
(ii) obtaining an exclusive license to any Copyrights, (iii) filing any
application for the registration or issuance of any Intellectual Property with
the United States Patent and Trademark Office, the United States Copyright
Office, or any similar office or agency in any other country or in any political
subdivision of any of the foregoing, or (iv) should it file a Statement of Use
or an Amendment to Allege Use with respect to any “intent-to-use” Trademark
application). In each case, it will promptly cooperate as reasonably necessary
to enable the Collateral Agent to make any necessary or reasonably desirable
recordations with the U.S. Copyright Office or the U.S. Patent and Trademark
Office.

(f) Notwithstanding the foregoing provisions of this Section 4.02 or elsewhere
in this Agreement, nothing in this Agreement shall prevent any Grantor from
disposing of, discontinuing the use or maintenance of, causing or permitting
expiration, lapse or abandonment, or failing to renew any applications or
registrations of any of its Intellectual Property Collateral to the extent not
prohibited by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such actions are desirable in the conduct of its
business.

 

22



--------------------------------------------------------------------------------

ARTICLE V

[Reserved]

ARTICLE VI

Remedies

Section 6.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights and remedies afforded to a secured
party with respect to the Secured Obligations, as applicable, under the UCC or
other Applicable Law, and also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and promptly following request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise or as
otherwise required hereby; (iv) withdraw any and all cash or other Collateral
from any Cash Collateral Account and apply such cash and other Collateral to the
payment of any and all Secured Obligations in the manner provided in
Section 6.02 of this Agreement; (v) subject to the mandatory requirements of
Applicable Law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate; and (vi) with respect to any Intellectual Property Collateral, on
demand (but subject to any and all rights or licenses previously granted to any
Person), cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Intellectual Property Collateral by the
applicable Grantors to the Collateral Agent, or license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Intellectual Property Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine
(subject to the terms of Licenses that are included in such Intellectual
Property Collateral (to the extent such terms are enforceable under Applicable
Law)); provided that such terms shall include all terms and restrictions
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property at issue, such as, without limitation, quality control and
inure provisions with regard to Trademarks, patent designation provisions with
regard to Patents, and copyright notices and restrictions or decompilation and
reverse engineering of copyrighted software. The Grantors recognize that (a) the
Collateral Agent may be unable to effect a public sale of all or a part of the
Collateral consisting of securities by reason of certain prohibitions contained
in the Securities Act of 1933, 15 U.S.C. § 77 (as amended and in effect, the
“Securities Act”), or the securities laws of various states (the “Blue Sky
Laws”), but may resort to one or more private sales to a restricted group of

 

23



--------------------------------------------------------------------------------

purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof, (b) that private sales so made may be at prices
and upon other terms less favorable to the seller than if such securities were
sold at public sales, (c) that neither the Collateral Agent nor any other
Secured Party has any obligation to delay sale of any of the Collateral for the
period of time necessary to permit such securities to be registered for public
sale under the Securities Act or the Blue Sky Laws, and (d) that private sales
made under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner. Upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors ten (10) days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral, except as otherwise
provided in 9-611(d) of the UCC. Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. The Collateral Agent may conduct one or more going
out of business sales, in the Collateral Agent’s own right or by one or more
agents and contractors. Such sale(s) may be conducted upon any premises owned,
leased, or occupied by any Grantor. The Collateral Agent and any such agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agent or contractor). Any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such agent or contractor and
neither any Grantor nor any Person claiming under or in right of any Grantor
shall have any interest therein. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase,

 

24



--------------------------------------------------------------------------------

free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes of determining the
Grantors’ rights in the Collateral, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full, provided that such terms
shall include all terms and restrictions that customarily required to ensure the
continuing validity and effectiveness of the Intellectual Property at issue,
such as, without limitation, quality control and inure provisions with regard to
Trademarks, patent designation provisions with regard to patents, and copyright
notices and restrictions or decompilation and reverse engineering of copyrighted
software. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver. Any sale
pursuant to the provisions of this Section 6.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.

With respect to any Collateral consisting of Inventory, Goods, and Equipment,
the Collateral Agent may conduct one or more going out of business sales, in the
Collateral Agent’s own right or by one or more agents and contractors. Such
sale(s) may be conducted upon any premises owned, leased, or occupied by any
Grantor (subject to any restrictions on the use of such premises set forth in
any applicable lease or by Applicable Law). The Collateral Agent and any such
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Collateral Agent or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Collateral Agent or such agent or
contractor and neither any Grantor nor any Person claiming under or in right of
any Grantor shall have any interest therein. Each purchaser at any such going
out of business sale shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor.

By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Loan Documents.

 

25



--------------------------------------------------------------------------------

Section 6.02 Application of Proceeds.

After the exercise of remedies provided for in Section 8.02 of the Credit
Agreement (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 8.02), including in any bankruptcy or
insolvency proceeding, any amounts received on account of the Secured
Obligations shall be applied by the Collateral Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Administrative Agent and to the Collateral Agent in its capacity
as such, including to the payment of all fees and costs associated with such
exercise of remedies;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest,
reimbursement obligations with respect to Letters of Credit, obligations to Cash
Collateralize Letters of Credit and other amounts set forth in clause Fifth
below) payable to the Secured Parties, ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of any outstanding Swingline Loans and amounts drawn under
Letters of Credit and not reimbursed by the Borrower or the applicable Revolving
Lenders;

Fourth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest (including, but not limited to, post-petition
interest), ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth payable to them;

Fifth, to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans and Designated Credit Lines and the face amounts,
principal and all other Secured Obligations with respect to Secured Bank Product
Obligations and for the account of each L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fifth held by them;

Sixth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the

 

26



--------------------------------------------------------------------------------

purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof. It is understood and
agreed that the Grantors shall remain jointly and severally liable to the extent
of any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations.

ARTICLE VII

Indemnity, Subrogation and Subordination

Each Grantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower or any
other Grantor that arise from the existence, payment, performance or enforcement
of such Grantor’s Secured Obligations under or in respect of this Agreement or
any other Collateral Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower or any other Grantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other Grantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Secured Obligations (other than
contingent indemnity obligations that are not due and payable, any Secured Bank
Products Obligations or any obligations under Designated Credit Lines) have been
paid in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding (except to the extent Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made). If any amount shall erroneously be
paid to the Borrower or any other Grantor on account of such subrogation,
contribution, reimbursement, indemnity or similar right, such amount shall be
held in trust for the benefit of the Secured Parties and shall promptly be paid
to the Collateral Agent to be credited against the payment of the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement and the other Loan Documents.

ARTICLE VIII

Miscellaneous

Section 8.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.

Section 8.02 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder, or any abandonment
or discontinuance of steps to enforce such a right, remedy, power or privilege,
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
of

 

27



--------------------------------------------------------------------------------

the Collateral Agent and the other Secured Parties hereunder and under the other
Loan Documents are cumulative and are not exclusive of any other rights,
remedies, powers and privileges that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 8.02 and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

(b) Except in connection with a Security Supplement pursuant to Section 8.14,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors, subject to any consent required in
accordance with Section 10.01 of the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

Section 8.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement and Section 13 of the Guarantee Agreement and shall be
indemnified as set forth in Section 10.05 of the Credit Agreement and Section 5
of the Guarantee Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured by the Collateral Documents. The provisions of this
Section 8.03 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any other Secured Party. All amounts due under this
Section 8.03 shall be payable within thirty (30) Business Days of written demand
therefor (including documentation reasonably supporting such request).

Section 8.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

Section 8.05 Survival of Agreement. All covenants, agreements, indemnities,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the incurrence of the Loans thereunder
regardless of any investigation made by any such other party or on its behalf
and, notwithstanding that the Collateral Agent or any other Secured Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at

 

28



--------------------------------------------------------------------------------

the time any credit is extended, and shall continue in full force and effect
until this Agreement is terminated as provided in Section 8.13 hereof, or with
respect to such Grantor or such Grantor is otherwise released from its
obligations under this Agreement in accordance with the terms hereof.

Section 8.06 Counterparts; Effectiveness; Several Agreement. This Agreement and
each other Loan Document may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or by electronic pdf copy of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. This Agreement shall become
effective when it shall have been executed by the Grantors and the Collateral
Agent and thereafter shall be binding upon and inure to the benefit of each
Grantor and the Collateral Agent and their respective permitted successors and
assigns, except that no Grantor shall have the right to assign its rights
hereunder or any interest herein except as otherwise permitted by the Credit
Agreement.

Section 8.07 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 8.08 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, after obtaining the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to any Grantor, any such notice being waived each Grantor,
and without notice to any other Person (other than Administrative Agent), to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held by (other than payroll, trust, petty cash, employee
benefit or tax accounts), and other Indebtedness (in whatever currency) at any
time owing by, such Lender or any such Affiliate to or for the credit or the
account of the respective Grantor against any and all Obligations owing to such
Lender hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made any
demand under this Agreement or any other Loan Document, and although such
Obligations may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that, in the event that
any Defaulting Lender shall exercise any such right of set-off, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Each Lender agrees promptly to notify the applicable Grantor and the
Administrative Agent after any such set-off and application made by such Lender;
provided further that the failure to give such notice shall

 

29



--------------------------------------------------------------------------------

not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and their respective Affiliates under this
Section 8.08 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Administrative Agent and such
Lender may have. Notwithstanding anything herein or in any other Loan Document
to the contrary, in no event shall the assets of any Foreign Subsidiary
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of the Borrower or any Subsidiary, it being
understood that (a) the Capital Stock of any Foreign Subsidiary does not
constitute such an asset and (b) the provisions hereof shall not limit, reduce
or otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.05(b) of the Credit Agreement.

Section 8.09 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN
IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN
REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL,
SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

(b) THE BORROWER AND EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE COLLATERAL AGENT, ANY LENDER OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE

 

30



--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) THE BORROWER AND EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

Section 8.10 WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 8.10 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

Section 8.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

31



--------------------------------------------------------------------------------

Section 8.12 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 8.13 or the defense of payment
or performance in full, but without prejudice to reinstatement rights under
Section 12 of the Guarantee Agreement, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement.

Section 8.13 Termination or Release.

(a) Except as set forth below, this Agreement, the Security Interest and all
other security interests granted hereby shall remain in full force and effect
until the Secured Obligations (other than (1) contingent indemnity obligations
that are not due and payable, any Secured Bank Products Obligations or any
obligations under Designated Credit Lines) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (except to the extent Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made).

(b) Any Grantor that is a Subsidiary Guarantor shall automatically be released
from its obligations hereunder and the Security Interest and all other security
interests granted hereby in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor ceases to be a Subsidiary
Guarantor; provided that, to the extent required by the Credit Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral (other than
to another Grantor) that is permitted under the Credit Agreement, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 or 10.01 of the Credit
Agreement, the Security Interest and all other security interests granted hereby
in such Collateral shall be automatically released.

(d) In connection with evidencing any termination or release pursuant to
paragraph (a), (b), or (c), the Collateral Agent shall promptly (after
reasonable advance notice) execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section 8.13 shall be without representation, recourse to or warranty by
the Collateral Agent.

 

32



--------------------------------------------------------------------------------

(e) The Security Interest granted hereby in any Collateral shall be subordinated
to another Lien permitted by Section 7.01 of the Credit Agreement, in accordance
with the terms of Section 9.08(a) of the Credit Agreement, either (i) upon a
written election by the Administrative Agent to subordinate such security
interest or (ii) in respect of liens permitted by clause (i) of the definition
of Permitted Liens in the Credit Agreement, upon Borrower’s request (with
Administrative Agent’s consent, not to be unreasonably withheld, delayed or
conditioned).

(f) At any time that the respective Grantor desires that the Collateral Agent
take any action described in the preceding clause (d) or clause (e), it shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of or subordination of the
security interest granted hereunder with respect to the respective Collateral is
permitted pursuant to clause (a), (b), (c) or (e). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of or subordination of the security interest granted hereunder with respect to
the Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Agreement.

Section 8.14 Additional Grantors. From time to time subsequent to the date
hereof, in accordance with the terms of Section 6.12 of the Credit Agreement,
additional Persons may be required to (or elect to) become party hereto as
additional Grantors, by executing a Security Agreement Supplement. Upon delivery
of any such Security Agreement Supplement to the Collateral Agent, notice of
which is hereby waived by the Grantors, each such additional Grantor shall be a
Grantor and shall be as fully a party hereto as if such Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of the Collateral Agent not to
cause any Subsidiary of the Borrower to become an additional Grantor hereunder.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.

Section 8.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and, upon three
(3) Business Days’ prior written notice to the Grantors, taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, as applicable, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default and (unless an Event of Default of
the type specified in Sections 8.01(a), (e) or (f) of the Credit Agreement has
occurred and is continuing) delivery of three (3) Business Days’ prior written
notice by the Collateral Agent to the Borrower of its intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;
(b) to sign the name of any Grantor on any invoice or bill of lading relating to
any of the Collateral; (c) to send verifications of Accounts to any Account
Debtor; (d) to commence and

 

33



--------------------------------------------------------------------------------

prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (e) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (f) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent or to an account designated by the Collateral Agent and adjust, settle or
compromise the amount of payment of any Account; and (g) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact.

Section 8.16 Recourse; Limited Obligations. This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein and in the other Loan Documents and otherwise in writing in connection
herewith or therewith, with respect to the Secured Obligations of each
applicable Secured Party. It is the desire and intent of each Grantor and each
applicable Secured Party that this Agreement shall be enforced against each
Grantor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought.

Section 8.17 Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts, and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

Section 8.18 Reinstatement. The obligations of the Grantors under this Agreement
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or other Loan Party in respect of the
Secured Obligations is rescinded or must be otherwise restored by any holder of
any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

Section 8.19 Reasonable Care. The Collateral Agent is required to use reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided, that the Collateral Agent shall be deemed to have used reasonable care
in the custody and preservation of any of the Collateral, if such Collateral is
accorded treatment substantially similar to that which the Collateral Agent
accords its own property.

 

34



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

GRANTORS:

 

VERSUM MATERIALS, INC., as Borrower By:  

/s/ George G. Bitto

  Name: George G. Bitto  

Title: Senior Vice President and Chief Financial

            Officer

 

Signature page to Security Agreement



--------------------------------------------------------------------------------

VERSUM MATERIALS US, LLC, as a Grantor By:  

/s/ Michael W. Valente

  Name: Michael W. Valente   Title: General Counsel and Secretary

 

Signature page to Security Agreement



--------------------------------------------------------------------------------

VERSUM MATERIALS MANUFACTURING COMPANY, LLC, as a Grantor By:  

/s/ Michael W. Valente

  Name: Michael W. Valente   Title: Secretary

 

Signature page to Security Agreement



--------------------------------------------------------------------------------

ELECTRON TRANSFER TECHNOLOGIES, INC., as a Grantor By:  

/s/ Michael W. Valente

  Name: Michael W. Valente   Title: Secretary

 

Signature page to Security Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT:

 

CITIBANK, N.A., as Collateral Agent By:  

/s/ Kirkwood Roland

  Name: Kirkwood Roland   Title: Managing Director and Vice President

 

Signature page to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II

INTELLECTUAL PROPERTY

1. Registered Copyrights and Copyright Applications

 

Owner(s)

  

Title

  

Filing/

Issued Date

  

Status

  

Application/

Registration No.

Electron Transfer
Technologies, Inc.    PCSTAT    8/7/1989    Registered    TX0002653289

2. Registered Patents and Patent Applications

     

Owner(s)

  

Title

  

Filing/

Issued Date

  

Status

  

Application/

Registration No.

Versum Materials
US, LLC    Stripping And Cleaning Composition    12/16/1997    Issued    5698503
Versum Materials
US, LLC    Basic Stripping And Cleaning Composition    1/20/1998    Issued   
5709756 Versum Materials
US, LLC    Silicon nitride from bis (tertiarybutylamino) silane    2/23/1999   
Issued    5874368 Versum Materials
US, LLC    Polish process and slurry for planarization    3/2/1999    Issued   
5876490 Versum Materials
US, LLC    Chemical mechanical polishing composition    4/6/1999    Issued   
5891205 Electron Transfer
Technologies, Inc.    Method and apparatus for constant composition delivery of
hydride gases for semiconductor processing    7/20/1999    Issued    5925232
Versum Materials
US, LLC; Johnson
Matthey Inc.    Method and apparatus for making ultra-pure hydrogen    9/21/1999
   Issued    5955044 Versum Materials
US, LLC    Method for removal of moisture from gaseous HCL    9/28/1999   
Issued    5958356 Versum Materials
US, LLC    Solvent purge mechanism    10/12/1999    Issued    5964230 Versum
Materials
US, LLC    Deposition of silicon dioxide and silicone oxynitride using bis
(tertiarybutylamino) silane    11/2/1999    Issued    5976991 Versum Materials
US, LLC    Aqueous stripping and cleaning compositions    12/7/1999    Issued   
5997658 Electron Transfer
Technologies, Inc.    Method and apparatus for constant composition delivery of
hydride gases for semiconductor processing    6/27/2000    Issued    6080297

 

[Schedule II]

1



--------------------------------------------------------------------------------

Versum Materials US, LLC    Fluorination with aminosulfur trifluorides   
6/27/2000    Issued    6080886 Versum Materials US, LLC    Process for the
synthesis of dialkyl, diaryl, and arylalkyl aminosulfur trifluorides    8/1/2000
   Issued    6096922 Versum Materials US, LLC    Chemical mechanical polishing
composition and process    9/12/2000    Issued    6117783 Versum Materials US,
LLC    Solvent purge mechanism    10/31/2000    Issued    6138691 Versum
Materials US, LLC    Thermally stable aminosulfur trifluorides    3/27/2001   
Issued    6207860 Versum Materials US, LLC    Dynamic blending gas delivery
system and method    4/17/2001    Issued    6217659 Versum Materials US, LLC   
Vacuum preparation of hydrogen halidle drier    4/24/2001    Issued    6221132
Versum Materials US, LLC    Fluorination with aminosulfur trifluorides   
4/24/2001    Issued    6222064 Versum Materials US, LLC    Thermally stable
aminosulfur trifluorides    6/5/2001    Issued    6242645 Versum Materials US,
LLC    Method of clean a wafer carrier    6/19/2001    Issued    6248177 Versum
Materials US, LLC; Baikowski Chimie    Slurry composition and method of chemical
mechanical polishing using same    6/26/2001    Issued    6251150 Versum
Materials US, LLC    Chemical delivery system with ultrasonic fluid sensors   
7/24/2001    Issued    6264064 Versum Materials US, LLC    Process for
generating useful electrophiles from common anions and their application in
electrophilic reactions with organic substrates    8/7/2001    Issued    6270843
Versum Materials US, LLC    Purification of nitrogen trifluoride by continuous
cryogenic distillation    8/21/2001    Issued    6276168 Versum Materials US,
LLC    Chemical delivery system with spill containment door    8/21/2001   
Issued    6276404 Versum Materials US, LLC    Chemical mechanical polishing
composition and process    11/6/2001    Issued    6313039 Versum Materials US,
LLC    Solventless purgeable diaphragm valved manifold for low vapor pressure
chemicals    8/13/2002    Issued    6431229 Versum Materials US, LLC   
Processes for improved surface properties incorporating compressive heating of
reactive gases    10/8/2002    Issued    6462142 Versum Materials US, LLC   
Dynamic blending gas delivery system and method    2/4/2003    Issued    6514564
Versum Materials US, LLC    Active fluoride catalysts for fluorination reactions
   2/25/2003    Issued    6524990 Versum Materials US, LLC    High purity
chemical container with external level sensor and liquid sump    3/4/2003   
Issued    6526824 Versum Materials US, LLC    Purification of
hexafluoro-1,3-butadiene    4/8/2003    Issued    6544319

 

[Schedule II]

2



--------------------------------------------------------------------------------

Versum Materials US, LLC    Preparation of metal imino/amino complexes for metal
oxide and metal nitride thin films    4/22/2003    Issued    6552209 Versum
Materials US, LLC    Organosilicon precursors for interlayer dielectric films
with low dielectric constants    6/24/2003    Issued    6583048 Versum Materials
US, LLC    High flow rate transportable UHP gas supply system    9/2/2003   
Issued    6614009 Versum Materials US, LLC    Systems and methods for
conditioning ultra high purity gas bulk containers    9/9/2003    Issued   
6616769 Versum Materials US, LLC    Process for removing contaminant from a
surface and composition useful therefor    9/30/2003    Issued    6627546 Versum
Materials US, LLC    Chemical mechanical polishing composition and process   
10/21/2003    Issued    6635186 Versum Materials US, LLC    Product delivery
system for stationary or portable bulk containers    10/28/2003    Issued   
6637469 Versum Materials US, LLC    Purgeable manifold for low vapor pressure
chemicals containers    11/18/2003    Issued    6648034 Versum Materials US, LLC
   Transportation and storage of ultra-high purity products    11/25/2003   
Issued    6651703 Versum Materials US, LLC    Compositons for removing etching
residue and use thereof    1/13/2004    Issued    6677286 Versum Materials US,
LLC    Adsorbent for moisture removal from fluorine-containing fluids   
3/23/2004    Issued    6709487 Versum Materials US, LLC    Purification of group
ivb metal halides    8/3/2004    Issued    6770254 Versum Materials US, LLC   
Systems and methods for conditioning ultra high purity gas bulk containers   
11/9/2004    Issued    6814092 Versum Materials US, LLC    Compositions for
removing etching residue and use thereof    11/23/2004    Issued    6821352
Versum Materials US, LLC    Selective polishing with slurries containing
polyelectrolytes    11/30/2004    Issued    6824579 Versum Materials US, LLC   
Cerium oxide slurry, and method of manufacturing substrate    12/7/2004   
Issued    6827752 Versum Materials US, LLC    Low surface tension, low
viscosity, aqueous, acidic compositions containing fluoride and organic, polar
solvents for removal of photoresist and organic and inorganic etch residues at
room temperature    12/7/2004    Issued    6828289 Versum Materials US, LLC   
Multiple contents container assembly for ultrapure solvent purging    1/4/2005
   Issued    6837251 Versum Materials US, LLC    Multiple contents container
assembly for ultrapure solvent purging    1/11/2005    Issued    6840252 Versum
Materials US, LLC    Methods for Using Porogens and/or Porogenated Precursors to
Provide Porous Organosilica Glass Films with Low Dielectric Constants   
1/25/2005    Issued    6846515 Versum Materials US, LLC    Stabilizers to
Inhibit the Polymerization of Substituted Cyclotetrasiloxane    2/22/2005   
Issued    6858697

 

[Schedule II]

3



--------------------------------------------------------------------------------

Versum Materials US, LLC    Process For Removing Water From Ammonia    5/17/2005
   Issued    6892473 Versum Materials US, LLC    Synthesis of Vicinal Difluoro
Aromatics and Intermediates Thereof    5/17/2005    Issued    6894200 Versum
Materials US, LLC    Ionic Additives for Extreme Low Dielectric Constant
Chemical Formulations    5/24/2005    Issued    6896955 Versum Materials US, LLC
   Multiple Contents Container Assembly for Ultrapure Solvent Purging   
7/5/2005    Issued    6913029 Versum Materials US, LLC    Wafer Container
Washing Apparatus    8/9/2005    Issued    6926017 Versum Materials US, LLC   
Monitoring of Ultra-High Purity Product Storage Tanks During Transportation   
9/6/2005    Issued    6938654 Versum Materials US, LLC    Aqueous Stripping And
Cleaning Composition    9/13/2005    Issued    6943142 Versum Materials US, LLC
   Compositions Suitable For Removing Photoresist, Photoresist Byproducts And
Etching Residue, And Use Thereof    10/4/2005    Issued    6951710 Versum
Materials US, LLC    Cabinet for Chemical Delivery with Solvent Purging   
10/11/2005    Issued    6953047 Versum Materials US, LLC    Process for the
Production and Purification of Bis(tertiary-butlamino)silane    11/8/2005   
Issued    6963006 Versum Materials US, LLC    Selective Polishing with Slurries
Containing Polyelectrolytes    11/15/2005    Issued    6964923 Versum Materials
US, LLC    Purgeable Container for Low Vapor Pressure Chemicals    11/22/2005   
Issued    6966348 Versum Materials US, LLC    Low Defectivity Product Slurry for
CMP and Associated Production Method    12/27/2005    Issued    6979252 Versum
Materials US, LLC    Process for Purifying Fluoroxy Compounds    2/21/2006   
Issued    7002040 Versum Materials US, LLC    Catalytic Composition for
Chemical- Mechanical Polishing, Method of Using Same, and Substrate Treated with
Same    3/21/2006    Issued    7014669 Versum Materials US, LLC   
Chemical-Mechanical Planarization Composition with Nitrogen Containing Polymer
and Method for Use    4/4/2006    Issued    7022255 Versum Materials US, LLC   
Catalyst Attached to Solid and Used to Promote Free Radical Formation in CMP
Formulations    4/18/2006    Issued    7029508 Versum Materials US, LLC   
Process For Producing 1,1- Difluorovinyl Cycloaliphatic Compounds    4/18/2006
   Issued    7030283 Versum Materials US, LLC    Volatile Metal Beta-Ketoiminate
Complexes    4/25/2006    Issued    7034169 Versum Materials US, LLC   
Composition for Chemical-Mechanical Polishing and Method of Using Same   
5/2/2006    Issued    7037350

 

[Schedule II]

4



--------------------------------------------------------------------------------

Versum Materials US, LLC    Organometallic Complexes and Their Use as Precursors
to Deposit Metal Films    6/20/2006    Issued    7064224 Versum Materials US,
LLC    Precursors for Silica or Metal Silicate Films    6/20/2006    Issued   
7064227 Versum Materials US, LLC    Burner and Process for Combustion of a Gas
Capable of Reacting to Form Solid Products    7/11/2006    Issued    7074034
Versum Materials US, LLC    Process For The Purification of NF3    7/11/2006   
Issued    7074378 Versum Materials US, LLC    Process for Purification of
Germane    8/8/2006    Issued    7087102 Versum Materials US, LLC    Mechanical
Enhancement of Dense and Porous Organosilicate Materials by UV Exposure   
8/29/2006    Issued    7098149 Versum Materials US, LLC    Stabilizers to
Inhibit the Polymerization of Substituted Cyclotetrasiloxane    9/5/2006   
Issued    7101948 Versum Materials US, LLC    High Purity Chemical Container
With Diptube and Level Sensor Terminating in Lowest Most Point of Concave Floor
   10/24/2006    Issued    7124913 Versum Materials US, LLC    Compositions
Substrate For Removing Etching Residue And Use Thereof    10/31/2006    Issued
   7129029 Versum Materials US, LLC    Additives to Prevent Degradation of
Alkyl-Hydrogen Siloxanes    10/31/2006    Issued    7129311 Versum Materials US,
LLC    Tunable Composition and Method for Chemical-Mechanical Planarization with
Aspartic Acid/Tolyltriazole    12/26/2006    Issued    7153335 Versum Materials
US, LLC; Symyx Solutions, Inc.    Low Dielectric Materials and Methods for
Making Same    3/6/2007    Issued    7186613 Versum Materials US, LLC   
Volatile Metal Beta-Ketoiminate and Metal Beta-Diiminate Complexes    4/17/2007
   Issued    7205422 Versum Materials US, LLC    Wafer Container Washing
Apparatus    5/15/2007    Issued    7216655 Versum Materials US, LLC   
Composition and Associated Methods for Chemical Mechanical Planarization Having
High Selectivity for Metal Removal    7/24/2007    Issued    7247179 Versum
Materials US, LLC    Method and Vessel for the Delivery of Precursor Materials
   8/28/2007    Issued    7261118 Versum Materials US, LLC    Enhanced Purge
Effect in Gas Conduit    9/4/2007    Issued    7264013 Versum Materials US, LLC
   Chemical Mechanical Polishing Composition and Process    10/2/2007    Issued
   7276180 Versum Materials US, LLC    Liquid Media Containing Lewis Basic
Reactive Compounds for Storage and Delivery of Lewis Acidic Gases    10/16/2007
   Issued    7282084 Versum Materials US, LLC    Xenon Recovery System   
10/23/2007    Issued    7285154

 

[Schedule II]

5



--------------------------------------------------------------------------------

Versum Materials US, LLC    Precursors for Depositing Silicon Containing Films
   10/30/2007    Issued    7288145 Versum Materials US, LLC    Stabilizers to
Inhibit the Polymerization of Substituted Cyclotetrasiloxane    11/27/2007   
Issued    7300995 Versum Materials US, LLC; Symyx Solutions, Inc.    Low
Dielectric Materials and Methods for Making Same    12/11/2007    Issued   
7307343 Versum Materials US, LLC    Chemical Mechanical Polishing Composition
and Process    1/1/2008    Issued    7314823 Versum Materials US, LLC   
Polishing Method to Reduce Dishing of Tungsten on a Dielectric    1/8/2008   
Issued    7316976 Versum Materials US, LLC    Porous Low Dielectric Constant
Compositions and Methods for Making and Using Same    2/19/2008    Issued   
7332445 Versum Materials US, LLC    Cabinet for Chemical Delivery with Solvent
Purging and Removal    2/26/2008    Issued    7334595 Versum Materials US, LLC
   Aqueous Polyurethane Dispersion and Method for Making and Using Same   
3/11/2008    Issued    7342068 Versum Materials US, LLC    Porogens, Porogenated
Precursors and Methods for Using the Same to Provide Porous Organosilica Glass
Films with Low Dielectric Constants    6/10/2008    Issued    7384471 Versum
Materials US, LLC    Ionic Liquid Based Mixtures for Gas Storage and Delivery   
7/29/2008    Issued    7404845 Versum Materials US, LLC    Non-Thermal Process
for Forming Porous Low Dielectric Constant Films    7/29/2008    Issued   
7404990 Versum Materials US, LLC    Stabilization of Nitrogen-Containing and
Oxygen-Containing Organosilanes Using Weakly Basic Ion-Exchange Resins   
10/28/2008    Issued    7442822 Versum Materials US, LLC    Adsorbent for Water
Removal from Ammonia    11/4/2008    Issued    7446078 Versum Materials US, LLC
   Leak Containment Apparatus for Reactive Gases    11/11/2008    Issued   
7448402 Versum Materials US, LLC    Component Heater    11/25/2008    Issued   
7456374 Versum Materials US, LLC    Mechanical Enhancement of Dense and Porous
Organosilicate Materials by UV Exposure    12/23/2008    Issued    7468290
Versum Materials US, LLC    Non-Thermal Process for Forming Porous Low
Dielectric Constant Films    12/30/2008    Issued    7470454 Versum Materials
US, LLC    Dihydroxy Enol Compounds Used in Chemical Mechanical Polishing
Compositions Having Metal Ion Oxidizers    1/13/2009    Issued    7476620 Versum
Materials US, LLC; E Ink Corporation    Electro-Optic Display and Materials for
Use Therein    1/13/2009    Issued    7477444 Versum Materials US, LLC   
Self-Contained Distillation Purifier/Superheater for Liquid-Fill Product
Container and Delivery Sstems    1/27/2009    Issued    7481074

 

[Schedule II]

6



--------------------------------------------------------------------------------

Versum Materials US, LLC    Activated Chemical Process for Enhancing Material
Properties of Dielectric Films    3/10/2009    Issued    7500397 Versum
Materials US, LLC    Free Radical-Forming Activator Attached to Solid and Used
to Enhance CMP Formulations    4/7/2009    Issued    7513920 Versum Materials
US, LLC    Chemical-Mechanical Planarization Composition Having Benzenesulfonic
Acid and Per-Compound Oxidizing Agents, and Associated Method for Use   
4/7/2009    Issued    7514363 Versum Materials US, LLC    Compositions for
Chemical- Mechanical Planarization of Noble-Metal-Featured Substrates,
Associated Methods, and Substrates Produced by Such Methods    4/28/2009   
Issued    7524346 Versum Materials US, LLC    Process for Removing Contaminant
from a Surface and Composition Useful Therefor    4/28/2009    Issued    7524801
Versum Materials US, LLC    Additives to Prevent Degradation of Alkyl-Hydrogen
Siloxanes    5/12/2009    Issued    7531590 Versum Materials US, LLC    pH
Buffered Aqueous Cleaning Composition and Method for RemovinPhotoresist Residue
   5/19/2009    Issued    7534753 Versum Materials US, LLC; E Ink Corporation   
Electro-Optic Displays, and Materials for Use Therein    6/23/2009    Issued   
7551346 Versum Materials US, LLC    Ionic Liquid Based Mixtures for Gas Storage
and Delivery    7/21/2009    Issued    7563308 Versum Materials US, LLC   
Quaternary Trifluoromethylcyclohexane Derivatives for Liquid Crystals   
2/16/2010    Issued    7662959 Versum Materials US, LLC    Formulation for
Removal of Photoresist, Etch Residue and Barc    3/9/2010    Issued    7674755
Versum Materials US, LLC    Cyclic Chemical Vapor Deposition of Metal-Silicon
Containing Films    3/16/2010    Issued    7678422 Versum Materials US, LLC   
Aqueous Based Residue Removers Comprising Fluoride    3/23/2010    Issued   
7682458 Versum Materials US, LLC    Soft Insert Gasket    3/30/2010    Issued   
7686351 Versum Materials US, LLC    Semi-Aqueous Stripping and Cleaning
Composition Containing Aminobenzenesulfonic Acid    3/30/2010    Issued   
7687447 Versum Materials US, LLC    Method for Immobilizing Ligands and
Organometallic Compounds on Silica Surface, and their Application in Chemical
Mechanical Planarization    4/6/2010    Issued    7691287 Versum Materials US,
LLC    Metal Complexes of Tridentate B-Ketoiminates    4/6/2010    Issued   
7691984 Versum Materials US, LLC    Composition for Removal of Residue
Comprising Cationic Salts and Methods Using Same    4/20/2010    Issued   
7700533

 

[Schedule II]

7



--------------------------------------------------------------------------------

Versum Materials US, LLC    Process for Removing Contaminant from a Surface and
Composition Useful Therefor Description    4/20/2010    Issued    7700534 Versum
Materials US, LLC    Metal Complexes of Tridentate Beta-Ketoiminates   
5/25/2010    Issued    7723493 Versum Materials US, LLC    Selective
Purification of Mono-Terpenes for Removal of Oxygen Containing Species   
6/1/2010    Issued    7727401 Versum Materials US, LLC    Ti, Ta, Hf, Zr, and
Related Metal Silicon Amides for ALD/CVD of Metal-Silicon Nitrides, Oxides or
Oxynitrides    7/13/2010    Issued    7754906 Versum Materials US, LLC   
Aqueous Buffered Fluoride-Containing Etch Residue Removers and Cleaners   
10/5/2010    Issued    7807613 Versum Materials US, LLC    Dual-Flow Valve and
Internal Processing Vessel Isolation System    10/12/2010    Issued    7811532
Versum Materials US, LLC    Process for Separating Components of a
Multi-Component Feed Stream    11/23/2010    Issued    7837877 Versum Materials
US, LLC    System and Method Comprising Same for Measurement and/or Analysis of
Particles in Gas Stream    1/11/2011    Issued    7867779 Versum Materials US,
LLC    Process for Producing Silicon Oxide Films From Organoaminosilane
Precursors    1/25/2011    Issued    7875312 Versum Materials US, LLC   
Precursors for CVD Silicon Carbo-Nitride and Silicon Nitride Films    1/25/2011
   Issued    7875556 Versum Materials US, LLC    Aqueous Cleaning Composition
and Method for Using Same    2/1/2011    Issued    7879782 Versum Materials US,
LLC    Cleaning Composition for Semiconductor Substrates    2/1/2011    Issued
   7879783 Versum Materials US, LLC    Aqueous Based Residue Removers Comprising
Fluoride    2/15/2011    Issued    7888302 Versum Materials US, LLC   
Mechanical Enhancement of Dense and Porous Organosilicate Materials by UV
Exposure    4/26/2011    Issued    7932188 Versum Materials US, LLC   
Precursors for CVD Silicon Carbo-Nitride Films    4/26/2011    Issued    7932413
Versum Materials US, LLC    Porogens, Porogenated Precursors and Methods for
Using the Same to Provide Porous Organosilica Glass Films with Low Dielectric
Constants    5/17/2011    Issued    7943195 Versum Materials US, LLC    Metal
Complexes of Polydentate Beta- Ketoiminates    5/24/2011    Issued    7947814
Versum Materials US, LLC    Tellurium Precursors for GST Films in an ALD or CVD
Process    6/14/2011    Issued    7960205 Versum Materials US, LLC   
Stabilizers for the Stabilization of Unsaturated Hydrocarbon-Based Precursor   
6/28/2011    Issued    7968001

 

[Schedule II]

8



--------------------------------------------------------------------------------

Versum Materials US, LLC    Periodic Acid Compositions for Polishing
Ruthenium/Low K Substrates    6/28/2011    Issued    7968465 Versum Materials
US, LLC    Devices and Methods for Performing Inspections, Repairs, and/or Other
Operations Within Vessels    7/5/2011    Issued    7971497 Versum Materials US,
LLC; E Ink Corporation    Adhesives and Binders for Electro- Optic Displays   
7/26/2011    Issued    7986450 Versum Materials US, LLC    Cross Purge Valve and
Container Assembly    8/23/2011    Issued    8002247 Versum Materials US, LLC   
Method and Apparatus for Achieving Maximum Yield in the Electrolytic Preparation
of Group IV and V Hydrides    9/20/2011    Issued    8021536 Versum Materials
US, LLC    Composition for Stripping and Cleaning and Use Thereof    10/4/2011
   Issued    8030263 Versum Materials US, LLC    Adhesion to Copper and Copper
Electromigration Resistance    10/25/2011    Issued    8043976 Versum Materials
US, LLC    Stabilizers for the Stabilization of Unsaturated Hydrocarbon-Based
Precursor    1/10/2012    Issued    8092709 Versum Materials US, LLC   
Preparation of Metal Oxide Thin Film Via Cyclic CVD or ALD    1/10/2012   
Issued    8092870 Versum Materials US, LLC    Semi-Aqueous Stripping and
Cleaning Formulation for Metal Substrate and Methods for Using Same    2/7/2012
   Issued    8110535 Versum Materials US, LLC    Dihydroxy Enol Compounds Used
in Chemical Mechanical Polishing Compositions Having Metal Ion Oxidizers   
2/14/2012    Issued    8114775 Versum Materials US, LLC    Precursors for
Depositing Silicon- Containing Films and Methods for Making and Using Same   
3/6/2012    Issued    8129555 Versum Materials US, LLC    Process and System for
Providing Acetylene    3/6/2012    Issued    8129577 Versum Materials US, LLC   
Compositions for Chemical- Mechanical Planarization of Noble- Metal-Featured
Substrates, Associated Methods, and Substrates Produced by Such Methods   
3/27/2012    Issued    8142675 Versum Materials US, LLC    Low Temperature
Thermal Conductive Inks    3/27/2012    Issued    8143431 Versum Materials US,
LLC    Splashguard for High Flow Vacuum Bubbler Vessel    4/24/2012    Issued   
8162296 Versum Materials US, LLC    Process Stability of NBDE Using Substituted
Phenol Stabilizers    5/8/2012    Issued    8173213 Versum Materials US, LLC   
Method of Making a Multicomponent Film    6/5/2012    Issued    8193027 Versum
Materials US, LLC    Ionic Liquid Based Mixtures for Gas Storage and Delivery   
6/19/2012    Issued    8202446 Versum Materials US, LLC    Method for Making a
Chlorosilane    6/26/2012    Issued    8206676

 

[Schedule II]

9



--------------------------------------------------------------------------------

Versum Materials US, LLC    Method and Composition for Chemical Mechanical
Planarization of a Metal-Containing Substrate    7/17/2012    Issued    8222145
Versum Materials US, LLC    Process Solutions Containing Surfactants   
7/24/2012    Issued    8227395 Versum Materials US, LLC    Aqueous Stripping and
Cleaning Composition    7/31/2012    Issued    8231733 Versum Materials US, LLC
   Group 2 Metal Precursors for Depositing Multi-Component Metal Oxide Films   
8/21/2012    Issued    8247617 Versum Materials US, LLC    Method and
Composition for Chemical Mechanical Planarization of a Metal or a Metal Alloy   
8/28/2012    Issued    8252688 Versum Materials US, LLC    Copper Precursors for
Thin Film Deposition    9/11/2012    Issued    8263795 Versum Materials US, LLC
   Selective Etching and Formation of Xenon Difluoride    10/2/2012    Issued   
8278222 Versum Materials US, LLC    Process for Restoring Dielectric Properties
   10/9/2012    Issued    8283260 Versum Materials US, LLC    Process for
Selectively Depositing Copper Thin Films on Substrates With Copper and Ruthenium
Areas Via Vapor Deposition    10/9/2012    Issued    8283485 Versum Materials
US, LLC    Composition and Method for Photoresist Removal    10/16/2012   
Issued    8288330 Versum Materials US, LLC    Porogens, Porogenated Precursors
and Methods for Using the Same to Provide Porous Organosilica Glass Films with
Low Dielectric Constants    10/23/2012    Issued    8293001 Versum Materials US,
LLC; Tokyo Electron Limited    Low Temperature Deposition of Silicon-Containing
Films    10/30/2012    Issued    8298628 Versum Materials US, LLC    High
Coordination Sphere Group 2 Metal B-Diketiminate Precursors    11/20/2012   
Issued    8313807 Versum Materials US, LLC    Antimony Precursors for GST Films
in ALD/CVD Processes    11/27/2012    Issued    8318252 Versum Materials US, LLC
   Low-Impurity Organosilicon Product as Precursor for CVD    12/11/2012   
Issued    8329933 Versum Materials US, LLC    Stripper for Dry Film Removal   
1/22/2013    Issued    8357646 Versum Materials US, LLC    Wet Clean
Compositions for CoWP and Porous Dielectrics    1/29/2013    Issued    8361237
Versum Materials US, LLC    Electrodes for Electrolytic Germane Process   
1/29/2013    Issued    8361303 Versum Materials US, LLC    Selective Etching of
Silicon Dioxide Compositions    2/12/2013    Issued    8372756 Versum Materials
US, LLC    Precursors for CVD Silicon Carbo- Nitride Films    2/26/2013   
Issued    8383849 Versum Materials US, LLC    Materials and Methods of Forming
Controlled Void    3/19/2013    Issued    8399349

 

[Schedule II]

10



--------------------------------------------------------------------------------

Versum Materials US, LLC    Recovery of NF3 from Adsorption Operation   
3/26/2013    Issued    8404024 Versum Materials US, LLC    Method and
Composition for Chemical Mechanical Planarization of a Metal    4/9/2013   
Issued    8414789 Versum Materials US, LLC    Stabilizers for the Stabilization
of Unsaturated Hydrocarbon-Based Precursor    5/14/2013    Issued    8440099
Versum Materials US, LLC    Composition for Stripping and Cleaning and Use
Thereof    5/14/2013    Issued    8440599 Versum Materials US, LLC    Methods
for Depositing Silicon Dioxide or Silicon Oxide Films Using Aminovinylsilanes   
6/11/2013    Issued    8460753 Versum Materials US, LLC    Precursors for
Depositing Group 4 Metal-Containing Films    6/25/2013    Issued    8471049
Versum Materials US, LLC    Polishing Slurry for Copper Films    8/13/2013   
Issued    8506661 Versum Materials US, LLC    Combination, Method, and
Composition for Chemical Mechanical Planarization of a
Tungsten-ContaininSubstrate    8/13/2013    Issued    8506831 Versum Materials
US, LLC    Binary and Ternary Metal Chalcogenide Materials and Method of Making
and Using Same    8/13/2013    Issued    8507040 Versum Materials US, LLC   
Liquid Composition Containing Aminoether For Deposition of Metal- Containing
Films    8/13/2013    Issued    8507704 Versum Materials US, LLC    Water-Rich
Stripping and Cleaning Formulation and Method for Using Same    8/27/2013   
Issued    8518865 Versum Materials US, LLC    Solenoid Bypass for Continuous
Operation of Pneumatic Valve    9/10/2013    Issued    8528581 Versum Materials
US, LLC    Process for Producing Silicon and Oxide Films From Organoaminosilane
Precursors    9/10/2013    Issued    8530361 Versum Materials US, LLC   
Recovering of Xenon by Adsorption Process    9/17/2013    Issued    8535414
Versum Materials US, LLC    Additives to Silane for Thin Film Silicon
Photovoltaic Devices    9/17/2013    Issued    8535760 Versum Materials US, LLC
   Method for Chemical Mechanical Planarization of a Copper-Containing Substrate
   10/8/2013    Issued    8551887 Versum Materials US, LLC    Method of Making a
Multicomponent Film    10/22/2013    Issued    8563353 Versum Materials US, LLC
   Process for Inhibiting Corrosion and Removing Contaminant from a Surface
During Wafer Dicing and Composition Useful Therefor    11/12/2013    Issued   
8580656 Versum Materials US, LLC    Amino Vinylsilane Precursors for Stressed
SiN Films    11/12/2013    Issued    8580993 Versum Materials US, LLC   
Cylinder Surface Treated Container for Monochlorosilane    11/26/2013    Issued
   8590705

 

[Schedule II]

11



--------------------------------------------------------------------------------

Versum Materials US, LLC    Method and Equipment for Selectively Collecting
Process Effluent    11/26/2013    Issued    8591634 Versum Materials US, LLC   
Method and Apparatus for Achieving Maximum Yield in the Electrolytic Preparation
of Group IV and V Hydrides    11/26/2013    Issued    8591720 Versum Materials
US, LLC    Liquid Precursor for Depositing Group 4 Metal Containing Films   
11/26/2013    Issued    8592606 Versum Materials US, LLC    System for
Performing Inspections, Repairs, and/or Other Operations Within Vessels   
12/31/2013    Issued    8616075 Versum Materials US, LLC    Metal Complexes for
Metal-Containing Film Deposition    12/31/2013    Issued    8617305 Versum
Materials US, LLC    Dielectric Barrier Deposition Using Oxygen Containing
Precursor    1/28/2014    Issued    8637396 Versum Materials US, LLC    Amidate
Precursors for Depositing Metal Containing Films    2/4/2014    Issued   
8642797 Versum Materials US, LLC    Complexes of Imidazole Ligands    3/25/2014
   Issued    8680289 Versum Materials US, LLC    Group IV Metal Complexes for
Metal- Containing Film Deposition    4/8/2014    Issued    8691710 Versum
Materials US, LLC    Method and Composition for Chemical Mechanical
Planarization of a Metal or a Metal Alloy    4/15/2014    Issued    8697577
Versum Materials US, LLC    Volatile Imidazoles and Group 2 Imidazole Based
Metal Precursors    4/22/2014    Issued    8703103 Versum Materials US, LLC   
Dielectric Films Comprising Silicon and Methods for Making Same    4/22/2014   
Issued    8703624 Versum Materials US, LLC    Methods to Prepare
Silicon-Containing Films    4/22/2014    Issued    8703625 Versum Materials US,
LLC    Splashguard and Inlet Diffuser for High Vacuum, High Flow Bubbler Vessel
   4/29/2014    Issued    8708320 Versum Materials US, LLC    Method for
Preparing Metal Complexes of Polydentate Beta-Ketoiminates    5/13/2014   
Issued    8722933 Versum Materials US, LLC    Solenoid Bypass System for
Continuous Operation of Pneumatic Valve    6/10/2014    Issued    8746272 Versum
Materials US, LLC    Low K Precursors Providing Superior Integration Attributes
   6/17/2014    Issued    8753986 Versum Materials US, LLC    Low-Impurity
Organosilicon Product as Precursor for CVD    6/24/2014    Issued    8759563
Versum Materials US, LLC    Binary and Ternary Metal Chalcogenide Materials and
Method of Making and Using Same    7/1/2014    Issued    8765223 Versum
Materials US, LLC    Formulations and Method for Post-CMP Cleaning    7/1/2014
   Issued    8765653 Versum Materials US, LLC    Organoaminosilane Precursors
and Methods for Making and Using Same    7/8/2014    Issued    8771807 Versum
Materials US, LLC    Aqueous Cleaning Composition for Removing Residues and
Method Using Same    7/8/2014    Issued    8772214

 

[Schedule II]

12



--------------------------------------------------------------------------------

Versum Materials US, LLC    Combination, Method, and Composition for Chemical
Mechanical Planarization of a Tungsten-Containing Substrate    7/29/2014   
Issued    8790521 Versum Materials US, LLC    Chemical Mechanical Planarization
Composition and Method with Low Corrosiveness    9/2/2014    Issued    8821751
Versum Materials US, LLC    Plasma Enhanced Cyclic Chemical Vapor Deposition of
Silicon-Containing Films    9/9/2014    Issued    8828505 Versum Materials US,
LLC    Method and Composition for Chemical Mechanical Planarization of a Metal
   9/23/2014    Issued    8841216 Versum Materials US, LLC    Materials and
Methods of Forming Controlled Void    9/30/2014    Issued    8846522 Versum
Materials US, LLC    Method for Chemical Mechanical Planarization of a
Tungsten-Containing Substrate    10/14/2014    Issued    8858819 Versum
Materials US, LLC    Chemical Mechanical Polishing (CMP) Composition for Shallow
Trench Isolation (STI) Applications and Methods of Making Thereof    10/14/2014
   Issued    8859428 Versum Materials US, LLC    Volatile Group 2 Metal
Precursors    10/14/2014    Issued    8859785 Versum Materials US, LLC    Method
for Wafer Dicing and Composition Useful Thereof    11/11/2014    Issued   
8883701 Versum Materials US, LLC    Dielectric Barrier Deposition Using Nitrogen
Containing Precursor    11/18/2014    Issued    8889235 Versum Materials US, LLC
   Cleaning Formulations and Method of Using the Cleaning Formulations   
11/18/2014    Issued    8889609 Versum Materials US, LLC    CMP Slurry/Method
for Polishing Ruthenium and Other Films    12/9/2014    Issued    8906123 Versum
Materials US, LLC    Low Temperature Deposition of Silicon-Containing Films   
12/9/2014    Issued    8906455 Versum Materials US, LLC    Organoaminosilane
Precursors and Methods for Depositing Films Comprising Same    12/16/2014   
Issued    8912353 Versum Materials US, LLC    Process and System for Providing
Acetylene    12/23/2014    Issued    8915992 Versum Materials US, LLC    Method
for Forming Through-Base Wafer Vias for Fabrication of Stacked Devices   
12/23/2014    Issued    8916473 Versum Materials US, LLC    Methods for
Depositing Silicon Carbo- Nitride Film    1/13/2015    Issued    8932675 Versum
Materials US, LLC    Process for Producing Silicon and Oxide Films From
Organoaminosilane Precursors    1/27/2015    Issued    8940648 Versum Materials
US, LLC    Splashguard for High Flow Vacuum Bubbler Vessel    2/3/2015    Issued
   8944420 Versum Materials US, LLC    Electrolytic Apparatus, System and Method
for the Safe Production of Nitrogen Trifluoride    2/3/2015    Issued    8945367

 

[Schedule II]

13



--------------------------------------------------------------------------------

Versum Materials US, LLC    Methods for Using Porogens for Low K Porous
Organosilica Glass Films    2/10/2015    Issued    8951342 Versum Materials US,
LLC    Group 4 Metal Precursors for Metal-Containing Films    2/10/2015   
Issued    8952188 Versum Materials US, LLC    Ultrasonic Liquid Level Sensing
Systems    2/24/2015    Issued    8959998 Versum Materials US, LLC   
Metal-Enolate Precursors for Depositing Metal-Containing Films    2/24/2015   
Issued    8962875 Versum Materials US, LLC    Chemical Mechanical Polishing
Slurry Compositions and Method Using the Same for Copper and Through-Silicon Via
Applications    3/10/2015    Issued    8974692 Versum Materials US, LLC   
Halogenated Organoaminosilane Precursors and Methods for Depositing Films
Comprising Same    3/31/2015    Issued    8993072 Versum Materials US, LLC   
Chemical Mechanical Polishing Composition Having Chemical Additives and Methods
for Using Same    4/7/2015    Issued    8999193 Versum Materials US, LLC   
Organoaminosilane Precursors and Methods for Making and Using Same    4/14/2015
   Issued    9005719 Versum Materials US, LLC    Low K Precursors Providing
Superior Integration Attributes    4/28/2015    Issued    9018107 Versum
Materials US, LLC    Complexes of Imidazole Ligands    4/28/2015    Issued   
9018387 Versum Materials US, LLC    Porogens, Porogenated Precursors and Methods
for Using the Same to Provide Porous Organosilica Glass Films with Low
Dielectric Constants    6/23/2015    Issued    9061317 Versum Materials US, LLC
   Chemical Mechanical Polishing (CMP) Composition for Shallow Trench Isolation
(STI) Applications and Methods of Making Thereof    6/23/2015    Issued   
9062230 Versum Materials US, LLC    Multidentate Ketoimine Ligands for Metal
Complexes    7/14/2015    Issued    9079923 Versum Materials US, LLC    Solid
Source Container With Inlet Plenum    8/18/2015    Issued    9109287 Versum
Materials US, LLC    Alkoxyaminosilane Compounds and Applications Thereof   
12/1/2015    Issued    9200167 Versum Materials US, LLC    Chemical-Mechanical
Planarization Composition Having Benzenesulfonic Acid and Per-Compound Oxidizing
Agents, and Associated Method for Use    12/1/2015    Issued    9200180 Versum
Materials US, LLC    Water-Rich Stripping and Cleaning Formulation and Method
for Using Same    12/1/2015    Issued    9201308 Versum Materials US, LLC   
Method of Making a Multicomponent Film    12/15/2015    Issued    9214630 Versum
Materials US, LLC    Onsite Ultra High Purity Chemicals or Gas Purification   
12/22/2015    Issued    9216364

 

[Schedule II]

14



--------------------------------------------------------------------------------

Versum Materials US, LLC    Composition for Removing Photoresist and/or Etching
Residue from a Substrate and Use Thereof    12/22/2015    Issued    9217929
Versum Materials US, LLC    Titanium Nitride Hard Mask and Etch Residue Removal
   12/29/2015    Issued    9222018 Versum Materials US, LLC    Vessels With
Personnel Access Provisions    12/29/2015    Issued    9222622 Versum Materials
US, LLC    CMP Slurry/Method for Polishing Ruthenium and Other Films   
12/29/2015    Issued    9224614 Versum Materials US, LLC    Organoaminosilanes
and Methods for Making Same    1/12/2016    Issued    9233990 Versum Materials
US, LLC    Non-Oxygen Containing Silicon-Based Films and Methods of Forming the
Same    1/26/2016    Issued    9243324 Versum Materials US, LLC    Process for
Making Trisilylamine    3/15/2016    Issued    9284198 Versum Materials US, LLC
   Materials and Methods of Forming Controlled Void    3/22/2016    Issued   
9293361 Versum Materials US, LLC    Purification of Nitrogen Trifluoride by
Pressure Swing Adsorption    4/5/2016    Issued    9302214 Versum Materials US,
LLC    Chemical Mechanical Polishing (CMP) Composition for Shallow Trench
Isolation (STI) Applications and Methods of Making Thereof    4/5/2016    Issued
   9305476 Versum Materials US, LLC    Chemical Mechanical Polishing Slurry
Compositions and Method Using the Same for Copper and Through-Silicon Via
Applications    4/5/2016    Issued    9305806 Versum Materials US, LLC   
Ultrasonic Liquid Level Sensing Systems    4/19/2016    Issued    9316525 Versum
Materials US, LLC    Method for Wafer Dicing and Composition Useful Thereof   
5/3/2016    Issued    9328318 Versum Materials US, LLC    Organoaminodisilane
Precursors and Methods for Depositing Films Comprising Same    5/10/2016   
Issued    9337018 Versum Materials US, LLC    Splashguard and Inlet Diffuser for
High Vacuum, High Flow Bubbler Vessel    9/6/2016    Issued    9435027 Versum
Materials US, LLC    Compositions for Removing Residue from a Substrate and Use
Thereof    2/8/2011    Issued    RE42128 Versum Materials US, LLC    Solvent
Free Aqueous Polyurethane Dispersions and Methods of Making and Using the Same
   12/6/2010    Pending    12/961256 Versum Materials US, LLC    Vessel with
Filter    5/20/2013    Pending    13/897967 Versum Materials US, LLC    Volatile
Dihydropyrazinly and Dihydropyrazine Metal Complexes    7/11/2014    Pending   
14/329323 Versum Materials US, LLC    Method of Making a Multicomponent Film   
11/13/2015    Pending    14/940340 Versum Materials US, LLC    Ultrasonic Liquid
Level Sensing Systems    3/24/2016    Pending    15/079708

 

[Schedule II]

15



--------------------------------------------------------------------------------

Versum Materials US, LLC    Diptube Design for a Host Ampoule    6/19/2015   
Pending    14/744133 Versum Materials US, LLC    Ultrasonic Liquid Level Sensing
Systems    8/11/2015    Pending    14/823027 Versum Materials US, LLC    VESSEL
AND METHOD FOR DELIVERY OF PRECURSOR MATERIALS    4/8/2016    Pending   
15/094551 Versum Materials US, LLC    HIGH PURITY TUNGSTEN HEXACHLORIDE AND
METHOD FOR MAKING SAME    4/12/2016    Pending    15/096872 Versum Materials US,
LLC    CONTAINER FOR CHEMICAL PRECURSORS IN A DEPOSITION PROCESS    4/29/2016   
Pending    15/142847 Versum Materials US, LLC    Methods for Depositing Group 13
Metal or Metalloid Nitride Films    7/14/2016    Pending    15/210172 Versum
Materials US, LLC    DELIVERY CONTAINER WITH FLOW DISTRIBUTOR    5/12/2016   
Pending    62/335396 Versum Materials US, LLC    Precursors for CVD Silicon
Carbo-Nitride Films    12/16/2014    Pending    14/571943 Versum Materials US,
LLC    Method for Removal of Carbon from an Organosilicate Material    7/8/2013
   Pending    13/936557 Versum Materials US, LLC    Methods to Prepare
Silicon-Containing Films    2/28/2014    Pending    14/193417 Versum Materials
US, LLC; Tokyo Electron Limited    Chemical Vapor Deposition Method   
12/15/2015    Issued    9212420 Versum Materials US, LLC    Compositions and
Processes for Depositing Carbon-Doped Silicon-Containing Films    6/1/2012   
Pending    14/122825 Versum Materials US, LLC    COMPOSITIONS AND PROCESSES FOR
DEPOSITING CARBON-DOPED SILICON-CONTAINING FILMS    8/10/2016    Pending   
15/233018 Versum Materials US, LLC    High Temperature Atomic Layer Deposition
of Silicon Oxide Thin Films    4/5/2013    Pending    13/857507 Versum Materials
US, LLC    Catalyst and Formulations Comprising Same for Alkoxysilanes
Hydrolysis Reaction in Semiconductor Process    1/10/2013    Pending   
13/738482 Versum Materials US, LLC    Alkoxyaminosilane Compounds and
Applications Thereof    11/13/2015    Pending    14/940249 Versum Materials US,
LLC    Compositions and Methods for Making Silicon Containing Films    3/8/2013
   Pending    14/383690 Versum Materials US, LLC    Barrier Materials for
Display Devices    3/8/2013    Pending    14/383723 Versum Materials US, LLC   
Organoaminodisilane Precursors and Methods for Depositing Films Comprising Same
   5/24/2013    Pending    13/902375 Versum Materials US, LLC   
Organoaminodisilane Precursors and Methods for Depositing Films Comprising Same
   10/10/2014    Pending    14/511719

 

[Schedule II]

16



--------------------------------------------------------------------------------

Versum Materials US, LLC    METHODS FOR DEPOSITING FILMS WITH
ORGANOAMINODISILANE PRECURSORS    3/18/2016    Pending    15/073899 Versum
Materials US, LLC    Alkoxysilylamine Compounds and Applications Thereof   
12/4/2013    Pending    14/096388 Versum Materials US, LLC    Compositions and
Methods Using Same for Flowable Oxide Deposition    8/12/2014    Pending   
14/457397 Versum Materials US, LLC    Process for Making Trisilylamine   
2/2/2016    Pending    15/013224 Versum Materials US, LLC    Aza-Polysilane
Precursors and Methods for Depositing Films ComrisinSame    6/2/2014    Pending
   14/293554 Versum Materials US, LLC    Organoaminosilane Precursors and
Methods for Depositing Films Comprising Same    9/11/2014    Pending   
14/483751 Versum Materials US, LLC    Methods for Depositing Silicon Nitride
Films    9/26/2014    Pending    14/498044 Versum Materials US, LLC   
Organoaminosilanes and Methods for Making Same    12/2/2015    Pending   
14/956748 Versum Materials US, LLC    Method and Composition for Providing Pore
Sealing Layer on Porous Low Dielectric Constant Films    8/7/2015    Pending   
14/820982 Versum Materials US, LLC    Compositions and Methods for the
Deposition of Silicon Oxide Films    3/18/2015    Pending    14/661652 Versum
Materials US, LLC    Alkyl-Alkoxysilacyclic Compounds and Methods for Depositing
Films Using Same    6/5/2015    Pending    14/732250 Versum Materials US, LLC   
ALKYLAMINOSILANE COMPOUNDS AND METHODS FOR USING SAME    7/7/2016    Pending   
62/359460 Versum Materials US, LLC    Silicon-Based Films and Methods of Forming
the Same    10/27/2015    Pending    14/924098 Versum Materials US, LLC   
BISAMINOALKOXYSILANE COMPOUNDS AND METHODS FOR USING SAME TO DEPOSIT
SILICON-CONTAINING FILMS    2/8/2016    Pending    15/017913 Versum Materials
US, LLC    Method and Precursors for Manufacturing 3D Devices    9/30/2015   
Pending    14/871233 Versum Materials US, LLC    METHODS FOR DEPOSITING
ORGANOSILICATE GLASS FILMS FOR USE AS RESISTIVE RANDOM ACCESS MEMORY   
2/23/2016    Pending    62/298611 Versum Materials US, LLC    Boron-Containing
Compounds, Compositions, and Methods for the Deposition of a Boron Containing
Films    3/24/2016    Pending    15/079585 Versum Materials US, LLC    COMPOUNDS
AND METHODS FOR DEPOSITING SILICON CONTAINING FILMS    2/18/2016    Pending   
62/296806 Versum Materials US, LLC    Methods for Depositing a Conformal Group
13-Doped Metal or Metalloid Silicon Nitride Film    9/09/2016    Pending   

PCT/US2016

/050874

 

[Schedule II]

17



--------------------------------------------------------------------------------

Versum Materials US, LLC    Methods for Depositing a Conformal Metal or
Metalloid Silicon Nitride Film    10/6/2015    Pending    62/237899 Versum
Materials US, LLC    COMPOSITIONS AND METHODS USING SAME FOR DEPOSITION OF
SILICON-CONTAINING FILM    12/21/2015    Pending    62/270259 Versum Materials
US, LLC    HIGH TEMPERATURE ATOMIC LAYER DEPOSITION OF SILICON-CONTAINING FILMS
   1/20/2016    Pending    62/280886 Versum Materials US, LLC    Compositions
and Methods for Depositing Silicon-Containing Films    2/8/2016    Pending   
62/292624 Versum Materials US, LLC    COMPOSITIONS AND METHODS USING SAME FOR
DEPOSITION OF SILICON-CONTAINING FILM    2/26/2016    Pending    62/300312
Versum Materials US, LLC    High Purity Ethylenediamine for Semiconductor
Applications    7/21/2016    Pending    62/364959 Versum Materials US, LLC   
PRECURSORS AND FLOWABLE CVD METHODS FOR MAKING LOW-K FILMS TO FILL SURFACE
FEATURES    8/30/2016    Pending    62/381222 Versum Materials US, LLC   
COMPOSITIONS AND METHODS USING SAME FOR CARBON DOPED SILICON CONTAINING FILMS   
7/27/2016    Pending    62/367260 Versum Materials US, LLC    Composition and
Method Used for Chemical Mechanical Planarization of Metals    11/20/2015   
Pending    14/947711 Versum Materials US, LLC    Composition and Method Used for
Chemical Mechanical Planarization of Metals    6/16/2008    Pending    12/213141
Versum Materials US, LLC    Chemical Mechanical Planarization for
Tungsten-Containing Substrates    12/27/2013    Pending    14/142087 Versum
Materials US, LLC    CHEMICAL MECHANICAL POLISHING (CMP) COMPOSITION FOR SHALLOW
TRENCH ISOLATION (STI) APPLICATIONS AND METHODS OF MAKING THEREOF    3/2/2016   
Pending    15/058268 Versum Materials US, LLC    Metal Compound Coated Colloidal
Particles Process for Making and Use Therefor    3/25/2014    Pending   
14/224839 Versum Materials US, LLC    Barrier Chemical Mechanical Planarization
Composition and Method Thereof    9/30/2014    Pending    14/502186 Versum
Materials US, LLC    Metal Compound Chemically Anchored Colloidal Particles and
Methods of Production and Use Thereof    3/15/2016    Pending    15/070590
Versum Materials US, LLC    Chemical Mechanical Polishing (CMP) of
Cobalt-Containing Substrate    7/15/2015    Pending    14/800323

 

[Schedule II]

18



--------------------------------------------------------------------------------

Versum Materials US, LLC    Chemical Mechanical Polishing Slurry for Reducing
Corrosion and Method of Use Therefor    10/15/2015    Pending    14/884104
Versum Materials US, LLC    Dishing Reducing in Tungsten Chemical Mechanical
Polishing    2/3/2016    Pending    15/014210 Versum Materials US, LLC   
Composite Abrasive Particles for Chemical Mechanical Planarization Composition
and Method of Use Thereof    9/21/2015    Pending    62/221379 Versum Materials
US, LLC    Composite Abrasive Particles for Chemical Mechanical Planarization
Composition and Method of Use Thereof    1/12/2016    Pending    14/993128
Versum Materials US, LLC    COMPOSITE ABRASIVE PARTICLES FOR CHEMICAL MECHANICAL
PLANARIZATION COMPOSITION AND METHOD OF USE THEREOF    7/12/2016    Pending   
15/208334 Versum Materials US, LLC    LOW DISHING COPPER CHEMICAL MECHANICAL
PLANARIZATION    1/20/2016    Pending    15/001846 Versum Materials US, LLC   
BARRIER CHEMICAL MECHANICAL PLANARIZATION SLURRIES USING CERIA-COATED SILICA
ABRASIVES    5/27/2016    Pending    15/166605 Versum Materials US, LLC   
Stop-on-Nitride Additive    9/19/2016    Pending    15/268956 Versum Materials
US, LLC    CHEMICAL MECHANICAL PLANARIZATION OF SILICON CONTAINING MATERIALS   
1/25/2016    Pending    62/286606 Versum Materials US, LLC    CHEMICAL
MECHANICAL POLISHING (CMP) OF COBALT-CONTAINING SUBSTRATE    6/16/2016   
Pending    62/350844 Versum Materials US, LLC    COMPOSITE PARTICLES, METHOD OF
REFINING AND USE THEREOF    3/31/2016    Pending    62/316089 Versum Materials
US, LLC    CHEMICAL MECHANICAL PLANARIZATION SLURRY FOR Ru FILM    6/1/2016   
Pending    62/344052 Versum Materials US, LLC    ADDITIVES FOR HIGH REMOVAL RATE
CHEMICAL MECHANICAL PLANARIZATION SLURRIES    6/1/2016    Pending    62/344222
Versum Materials US, LLC    ADDITIVES FOR BARRIER CHEMICAL MECHANICAL
PLANARIZATION    7/1/2016    Pending    62/357571 Versum Materials US, LLC   
Fixture Drying Apparatus and Method    5/28/2009    Pending    12/474237 Versum
Materials US, LLC    Slurry Supply and/or Chemical Blend Supply Apparatuses,
Processes, Methods of Use and Methods of Manufacture    3/18/2014    Pending   
14/218578

 

[Schedule II]

19



--------------------------------------------------------------------------------

Versum Materials US, LLC    Divided Electrochemical Cell and Low Cost High
Purity Hydride Gas Production Process    8/10/2015    Pending    14/822299
Versum Materials US, LLC    Vessels With Personnel Access Provisions   
12/7/2015    Pending    14/961207 Versum Materials US, LLC    Onsite Ultra High
Purity Chemicals or Gas Purification    11/13/2015    Pending    14/940612
Versum Materials US, LLC    Process for Recovery and Purification of Nitrous
Oxide    6/4/2014    Pending    14/295724 Versum Materials US, LLC    System and
Method for Xenon Recovery    9/26/2014    Pending    14/498354 Versum Materials
US, LLC    Electrolytic Apparatus, System and Method for the Efficient
Production of Nitrogen Trifluoride    12/4/2014    Pending    14/560023 Versum
Materials US, LLC    System and Method for Gas Recovery and Reuse    12/11/2014
   Pending    14/567353 Versum Materials US, LLC    Cleaning Formulations   
8/27/2013    Pending    14/010748 Versum Materials US, LLC    Stripping and
Cleaning Compositions for Removal of Thick Film Resist    2/8/2016    Pending   
15/018564 Versum Materials US, LLC    Composition for Titanium Nitride Hard Mask
and Etch Residue Removal    11/19/2014    Pending    14/547864 Versum Materials
US, LLC    Copper Corrosion Inhibition System    7/2/2015    Pending   
14/790966 Versum Materials US, LLC    Stripping Compositions Having High WN/W
Etching Selectivity    12/21/2015    Pending    14/976737 Versum Materials US,
LLC    Semi-Aqueous Photoresist or Semiconductor Manufacturing Residue Stripping
and Cleaning Composition with Improved Silicon Passivation    12/9/2015   
Pending    14/964033 Versum Materials US, LLC    Etchant Solutions and Method of
Use Thereof    12/22/2015    Pending    14/978383 Versum Materials US, LLC   
Composition For Treating Surface Of Substrate, Method And Device    3/29/2016   
Pending    15/084169 Versum Materials US, LLC    TiN HARD MASK AND ETCH RESIDUE
REMOVAL    4/26/2016    Pending    15/138835 Versum Materials US, LLC   
Selectively Removing Titanium Nitride Hard Mask and Etch Residue Removal   
3/22/2016    Pending    15/077374 Versum Materials US, LLC    Cleaning
Formulations    9/13/2016    Pending    15/264078 Versum Materials US, LLC   
PHOTORESIST CLEANING COMPOSITION USED IN PHOTOLITHOGRAPHY AND A METHOD FOR
TREATING SUBSTRATE THEREWITH    8/3/2016    Pending    15/227450 Versum
Materials US, LLC    Etching Compositions and Methods For Using Same   
11/25/2015    Pending    62/259870 Versum Materials US, LLC    ETCHING
COMPOSITIONS AND METHODS FOR USING SAME    2/26/2016    Pending    62/300382
Versum Materials US, LLC    Compounds and Methods for Depositing Silicon
Containing Films    12/14/2015    Pending1    62/266997

 

 

1  Inactive provisional application.

 

[Schedule II]

20



--------------------------------------------------------------------------------

3. Registered Trademarks and Trademark Applications

 

Owner(s)

  

Title

  

Filing/

Issued Date

  

Status

  

Application/

Registration No.

Versum Materials US, LLC    SYTON    12/28/2004    Registered    2914670 Versum
Materials US, LLC    GASGUARD    4/28/1992    Registered    1684289 Versum
Materials US, LLC    M DOT    3/14/1989    Registered    1529406 Versum
Materials US, LLC    TRANSFILL    9/21/1993    Registered    1793492 Versum
Materials US, LLC    CHEMGUARD    4/17/2001    Registered    2444767 Versum
Materials US, LLC    FACS    6/1/2004    Registered    2849540 Versum Materials
US, LLC    QMAC (Design)    6/9/1987    Registered    1441835 Versum Materials
US, LLC    VAPORGUARD    3/17/2009    Registered    3591964 Versum Materials US,
LLC    QMAC    10/16/2007    Registered    3311619 Versum Materials US, LLC   
AIROPAK    7/9/1985    Registered    1347953 Versum Materials US, LLC   
SELECTFLUOR    2/7/1995    Registered    1877305 Versum Materials US, LLC   
DEOXO-FLUOR    6/26/2001    Registered    2464013 Versum Materials US, LLC   
MEGASYS    10/5/1999    Registered    2282777 Versum Materials US, LLC   
SERVICE PLUS    8/28/2001    Registered    2483128 Versum Materials US, LLC   
AIROPAK    11/14/1989    Registered    1565620 Versum Materials US, LLC   
MEGA-CLASS    7/25/2000    Registered    2369676 Versum Materials US, LLC   
BLUE AMMONIA    4/21/1998    Registered    2152414 Versum Materials US, LLC   
SOLKATRONIC and Design    1/19/1988    Registered    1472757 Versum Materials
US, LLC    WHITE AMMONIA    4/27/2004    Registered    2837199 Versum Materials
US, LLC    SCHUMACHER and Design    2/25/2007    Registered    2040305

 

[Schedule II]

21



--------------------------------------------------------------------------------

Versum Materials US, LLC    MEGABIT    9/25/1990    Registered    1614520 Versum
Materials US, LLC    EXTREMA    11/29/1977    Registered    1078178 Versum
Materials US, LLC    TOMCATS    5/15/1990    Registered    1595894 Versum
Materials US, LLC    EXTREMA    9/29/1992    Registered    1719727 Versum
Materials US, LLC    TRANS-LC    7/27/1993    Registered    1783773 Versum
Materials US, LLC    PDEMS    9/20/2005    Registered    2998952 Versum
Materials US, LLC    SCHUMACHER    11/27/2007    Registered    3342623 Versum
Materials US, LLC    AP-LTN    11/24/2009    Registered    3715690 Versum
Materials US, LLC    AP-LTO    5/20/2008    Registered    3432204 Versum
Materials US, LLC    AP-LTS    1/21/2014    Registered    4472355 Versum
Materials US, LLC    DEMS    4/13/2004    Registered    2832095 Versum Materials
US, LLC    ACT    7/25/2000    Registered    2371286 Versum Materials US, LLC   
COPPEREADY    7/30/2002    Registered    2602454 Versum Materials US, LLC   
EZSTRIP    3/27/2007    Registered    3221422 Versum Materials US, LLC   
FLOWMASTER    8/24/2010    Registered    3836604 Versum Materials US, LLC   
FLEXTHANE    5/29/2009    Registered    3627457 Versum Materials US, LLC   
SUNSOURCE    3/6/2012    Registered    4109173

 

[Schedule II]

22



--------------------------------------------------------------------------------

EXHIBIT A TO SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO.                     , dated as of                      (this
“Supplement”), to the Security Agreement (as amended, supplemented, restated or
otherwise modified from time to time pursuant to the terms thereof, the
“Security Agreement”), dated as of September 30, 2016 by and among VERSUM
MATERIALS, INC., a Delaware corporation (the “Borrower”), the grantors party
thereto (together with the Borrower and any other Person that becomes a party
thereto pursuant to Section 8.14 of the Security Agreement, collectively, the
“Grantors”) and CITIBANK, N.A., as Collateral Agent (together with its
successors and assigns, in such capacity, the “Collateral Agent”) for the
Secured Parties.

1. Reference is made to that certain Credit Agreement, dated as of September 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders from time to time party thereto and the Administrative Agent.

2. Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to such terms in the Credit Agreement or the Security
Agreement, as applicable.

3. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Grantor under the Security Agreement in order
to induce the Lenders to make additional Loans and as consideration for Loans
previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 8.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (provided that representations and warranties that specifically refer to
an earlier date shall be made with respect to the date hereof). In furtherance
of the foregoing, the New Subsidiary, as security for the payment in full of the
Secured Obligations, does hereby create and grant to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, their
successors and permitted assigns, a security interest in and Lien on all of the
New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Subsidiary. Each reference to a “Grantor”
in the Security Agreement shall be deemed to include the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference.

Section 2. The New Subsidiary represents and warrants to the Collateral Agent,
for the benefit of the Secured Parties that, as of the date hereof, (a) it is
duly authorized by all necessary corporate, membership, partnership or other
necessary action to execute and deliver this

 

A-1



--------------------------------------------------------------------------------

Supplement and to perform its obligations under this Supplement; (b) this
Supplement has been duly executed and delivered by the New Subsidiary; and
(c) this Supplement when executed and delivered by the New Subsidiary will
constitute, a legal, valid and binding obligation of the New Subsidiary
Guarantor, enforceable in accordance with its terms, except as such
enforceability may be (i) limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally,
(ii) subject to general principles of equity, regardless of whether considered
in a proceeding in equity or at law and (iii) subject to the need for filings
and registrations necessary to create or perfect the Liens on the Collateral
granted by the Guarantor in favor of the Secured Parties.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

Section 4. The New Subsidiary hereby represents and warrants the information set
forth in the attached Perfection Certificate is correct and complete in all
material respects. Such Perfection Certificate shall be deemed to supplement the
Schedules to the Security Agreement. The New Subsidiary hereby irrevocably
authorizes the Collateral Agent for the benefit of the Secured Parties at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets, whether now existing or hereafter arising” of the New
Subsidiary or words of similar effect as being of an equal or lesser scope or
with greater detail, and (ii) contain the information required by Article 9 of
the UCC or the analogous legislation of each applicable jurisdiction for the
filing of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to the New Subsidiary and (B) in the case of a
financing statement filed as a fixture filing, a sufficient description of the
real property to which such Article 9 Collateral relates.

Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

Section 6. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.

Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of

 

A-2



--------------------------------------------------------------------------------

the remaining provisions contained herein and in the Security Agreement shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

Section 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement in
accordance with (and subject to) Section 8.03(a) of the Security Agreement;
provided however, that the Borrower shall remain primarily liable for such
expenses pursuant to the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the date first above
written.

 

[NAME OF NEW SUBSIDIARY], as the New Subsidiary and a Grantor By:  

 

  Name:   Title: Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office:

CITIBANK, N.A.,

as the Collateral Agent

By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B TO SECURITY AGREEMENT

FORM OF PERFECTION CERTIFICATE

[            ], 20[    ]

Reference is made to that certain Credit Agreement dated as of September 30,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Versum Materials, INC., a Delaware
corporation (the “Borrower”), each Lender from time to time party thereto (the
“Lenders”) and Citibank, N.A., as administrative agent for the Lenders (in such
capacity, “Agent”). Capitalized terms used but not defined herein shall have the
meanings provided in the Credit Agreement. The Borrower and each other Loan
Party (collectively, the “Grantors”) hereby certify as follows:

 

I. CURRENT INFORMATION

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date), the type of organization, the jurisdiction of organization (or
formation, as applicable), and the organizational identification number (not tax
i.d. number) of each Grantor are as follows:

 

Name of Grantor

 

Type of Organization (e.g.
corporation, limited

liability company, limited

partnership)

 

Jurisdiction of

Organization/

Formation

 

Organizational

Identification

Number

                 

B. Chief Executive Offices and Mailing Addresses. The chief executive office
address and the preferred mailing address (if different than chief executive
office) of each Grantor are as follows:

 

Name of Grantor

 

Address of Chief Executive Office

 

Mailing Address (if

different than CEO)

           

C. Trade Names/Assumed Names. Current Trade Names. Set forth below is each trade
name or assumed name currently used by any Grantor or by which any Grantor is
known or is transacting any business:

 

Grantor

 

Trade/Assumed Name

     

 

B-1



--------------------------------------------------------------------------------

D. Changes in Names, Jurisdiction of Organization or Corporate Structure.

Except as set forth below, no Grantor has changed its name, jurisdiction of
organization or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

       

E. Prior Addresses.

 

Grantor

 

Prior Address/City/State/Zip Code

   

F. Acquisitions of Equity Interests or Assets.

Except as set forth below, no Grantor has acquired the equity interests of
another entity or substantially all the assets of another entity within the past
five (5) years:

 

Grantor

 

Date of Acquisition

 

Description of Acquisition

           

G. Corporate Ownership and Organizational Structure.

Attached as Exhibit G hereto is a true and correct list showing the ownership
relationship of Holdings and each of its Subsidiaries.

 

II. INFORMATION REGARDING CERTAIN COLLATERAL

A. Investment Related Property.

1. Equity Interests. Set forth below is a list of all equity interests owned by
each Grantor together with the type of organization which issued such equity
interests (e.g. corporation, limited liability company, partnership or trust):

 

Grantor

 

Issuer

 

Type of

Organization

 

% of Shares

Owned

           

 

B-2



--------------------------------------------------------------------------------

2. Debt Securities & Instruments. Set forth below is a list of all debt
securities and instruments owed to any Grantor in the principal amount of
greater than $2,500,000:

 

Lender

 

Borrower

 

Currency

 

Amount (USD)

           

B. Intellectual Property. Set forth below is a list of all patents, trademarks
and copyrights owned by each Grantor and registered (or for which an application
for registration is pending) with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable:

1. Registered Copyrights and Copyright Applications

 

Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/

Registration No.

               

2. Registered Patents and Patent Applications

 

Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/

Registration No.

               

3. Registered Trademarks and Trademark Applications

 

Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/

Registration No.

               

 

B-3



--------------------------------------------------------------------------------

C. Real Estate Related UCC Collateral.

1. Locations. Set forth below are all the locations where any Grantor owns any
Material Real Property:

 

Grantor

 

Address/City/State/Zip Code

 

County

       

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of the date first set forth above by its officer
thereunto duly authorized.

 

VERSUM MATERIALS, INC. By:  

 

  Name:   [●]   Title:   [●] [INSERT EACH OTHER LOAN PARTY IN ADDITION TO THE
BORROWER] By:  

 

  Name:   [●]   Title:   [●]

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C TO SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

This Trademark Security Agreement, dated as of [                    ] by and
between [Name of Grantor], a [                    ] formed under the laws of
[                    ] (the “Grantor”), in favor of CITIBANK, N.A., in its
capacity as Collateral Agent pursuant to the Credit Agreement dated as of
September 30, 2016 (in such capacity together with its successors and assigns,
the “Grantee”).

W I T N E S S E T H:

Whereas, the Grantor is party to a Security Agreement dated as of September 30,
2016 (as amended, modified or supplemented, the “Security Agreement”) in favor
of the Grantee pursuant to which the Grantor is required to execute and deliver
this Trademark Security Agreement;

Now, therefore, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. As security for
the payment in full of the Secured Obligations, the Grantor hereby pledges and
grants to the Grantee for the benefit of the Secured Parties a security interest
in and to all of its right, title and interest in, to and under (a) all
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, other source
or business identifiers, and designs, all registrations and applications filed
in connection therewith, including the registrations and applications listed on
Schedule I attached hereto, and all goodwill of the business connected with the
use thereof or symbolized thereby, and (b) any and all (i) rights and privileges
arising under Applicable Law with respect thereto, (ii) renewals thereof and
amendments thereto, (iii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future Infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future Infringements thereof; provided that with respect to
any United States Trademark applications in the United States Patent and
Trademark Office filed on the basis of any Grantor’s “intent to use” such
Trademarks will not be deemed to be Collateral unless and until a “Statement of
Use” or “Amendment to Allege Use” has been filed with the United States Patent
and Trademark Office, whereupon such application shall be automatically subject
to the security interest granted herein and deemed to be included in the
Collateral.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in connection with the Security
Agreement and is expressly subject to the terms and conditions thereof. Grantor
hereby acknowledges and affirms

 

C-1



--------------------------------------------------------------------------------

that the rights and remedies of the Grantee with respect to the security
interest in the Trademarks made and granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. The Security Agreement (and all
rights and remedies of the Lenders thereunder) shall remain in full force and
effect in accordance with its terms. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with or is otherwise
inconsistent with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.

SECTION 5. Termination. Upon termination of the Security Agreement, the security
interest granted pursuant to this Trademark Security Agreement shall be
automatically released and the Grantee shall, at the reasonable request of the
Grantor, execute, acknowledge, and deliver to the Grantor an instrument in
writing in recordable form releasing the collateral pledge, grant, lien and
security interest in all the Trademarks owned by the Grantor, including, without
limitation, those registered or applied for Trademarks listed on Schedule I
attached hereto. Upon (i) the sale or other transfer by the Grantor of any
Collateral constituting Trademarks (other than to another Grantor) that is
permitted under the Credit Agreement or (ii) the Grantor being released from its
obligations under the Security Agreement, in each case, the security interest
granted pursuant to this Trademark Security Agreement shall be automatically
released in accordance with (and subject to) Section 8.13 of the Security
Agreement.

SECTION 6. Governing Law. THIS TRADEMARK SECURITY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
signature page to this Trademark Security Agreement by facsimile transmission or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Trademark Security Agreement.

[signature page follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

[NAME OF GRANTOR],

as the Grantor

By:  

 

  Name:   Title:

 

Accepted and Agreed:

CITIBANK, N.A.,

as the Collateral Agent and the Grantee

By:  

 

  Name:   Title

 

C-3



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

 

Trademark

   Registration No. or
Application No.     

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D TO SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

This Patent Security Agreement, dated as of [                    ], by and
between [Name of Grantor], a [                    ] formed under the laws of
[                    ] (the “Grantor”), in favor of CITIBANK, N.A., in its
capacity as Collateral Agent pursuant to the Credit Agreement dated as of
September 30, 2016, (in such capacity together with its successors and assigns,
the “Grantee”).

W I T N E S S E T H:

Whereas, the Grantor is party to a Security Agreement dated as of September 30,
2016 (as amended, modified or supplemented, the “Security Agreement”) in favor
of the Grantee pursuant to which the Grantor is required to execute and deliver
this Patent Security Agreement;

Now, therefore, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. As security for the
payment in full of the Secured Obligations, the Grantor hereby pledges and
grants to the Grantee for the benefit of the Secured Parties a security interest
in and to all of its right, title and interest in, to and under (a) all letters
patent of the United States or any other jurisdiction, all registrations
thereof, and all applications for letters patent of the United States or any
other jurisdiction, including registrations and pending applications in the
United States Patent and Trademark Office, including those United States patents
and applications for United States patents that are listed on Schedule I
attached hereto, and (b) all (i) rights and privileges arising under Applicable
Law with respect to such patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future Infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
Infringements thereof.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in connection with the Security Agreement
and is expressly subject to the terms and conditions thereof. Grantor hereby
acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Patents made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. The Security
Agreement (and all rights and remedies of the Lenders thereunder) shall remain
in full force and effect in accordance with its terms. In the event that any
provision of this Patent Security Agreement is deemed to conflict with or is
otherwise inconsistent with the Security Agreement, the provisions of the
Security Agreement shall control.

 

D-1



--------------------------------------------------------------------------------

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.

SECTION 5. Termination. Upon termination of the Security Agreement, the security
interest granted pursuant to this Patent Security Agreement shall be
automatically released and the Grantee shall, at the reasonable request of the
Grantor, execute, acknowledge, and deliver to the Grantor an instrument in
writing in recordable form releasing the collateral pledge, grant, lien and
security interest in all Patents owned by the Grantor, including, without
limitation, those issued Patents and Patent applications listed on Schedule I
attached hereto. Upon (i) the sale or other transfer by the Grantor of any
Collateral constituting Patents (other than to another Grantor) that is
permitted under the Credit Agreement or (ii) the Grantor being released from its
obligations under the Security Agreement, in each case, the security interest
granted pursuant to this Patent Security Agreement shall be automatically
released in accordance with (and subject to) Section 8.13 of the Security
Agreement.

SECTION 6. Governing Law. THIS PATENT SECURITY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
signature page to this Patent Security Agreement by facsimile transmission or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Patent Security Agreement.

[signature page follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

[NAME OF GRANTOR],

as the Grantor

By:  

 

  Name:   Title:

 

Accepted and Agreed:

CITIBANK, N.A.,

as the Collateral Agent and the Grantee

By:  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

 

PATENT AND

PATENT

APPLICATION

NUMBER

   TITLE     

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E TO SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

This Copyright Security Agreement, dated as of [                    ], by and
between [Name of Grantor] , a [                    ] formed under the laws of
[                    ] (the “Grantor”), in favor of CITIBANK, N.A., in its
capacity as Collateral Agent pursuant to the Credit Agreement dated as of
September 30, 2016 (in such capacity together with its successors and assigns,
the “Grantee”).

W I T N E S S E T H:

Whereas, the Grantor is party to a Security Agreement dated as of September 30,
2016 (as amended, modified or supplemented, the “Security Agreement”) in favor
of the Grantee pursuant to which the Grantor is required to execute and deliver
this Copyright Security Agreement;

Now, therefore, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. As security for
the payment in full of the Secured Obligations, the Grantor hereby pledges and
grants to the Grantee for the benefit of the Secured Parties a security interest
in and to all of its right, title and interest in, to and under (a) all
copyright rights in any work subject to the copyright laws of the United States
or any other jurisdiction, whether as author, assignee, transferee or otherwise,
whether registered or unregistered and whether published or unpublished, and
(b) all registrations and applications for registration of any such copyright,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those United
States copyright registrations and applications listed on Schedule I attached
hereto, and all (i) rights and privileges arising under Applicable Law with
respect to such copyrights, (ii) renewals and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future Infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future Infringements thereof.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in connection with the Security
Agreement and is expressly subject to the terms and conditions thereof. Grantor
hereby acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Copyrights made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. The
Security

 

E-1



--------------------------------------------------------------------------------

Agreement (and all rights and remedies of the Lenders thereunder) shall remain
in full force and effect in accordance with its terms. In the event that any
provision of this Copyright Security Agreement is deemed to conflict with or is
otherwise inconsistent with the Security Agreement, the provisions of the
Security Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office.

SECTION 5. Termination. Upon termination of the Security Agreement, the security
interest granted pursuant to this Copyright Security Agreement shall be
automatically released and the Grantee shall, at the reasonable request of the
Grantor, execute, acknowledge, and deliver to the Grantor an instrument in
writing in recordable form releasing the collateral pledge, grant, lien and
security interest in all Copyrights owned by the Grantor including, without
limitation, those registered Copyrights and Copyright applications listed on
Schedule I attached hereto. Upon (i) the sale or other transfer by the Grantor
of any Collateral constituting Copyrights (other than to another Grantor) that
is permitted under the Credit Agreement or (ii) the Grantor being released from
its obligations under the Security Agreement, in each case, the security
interest granted pursuant to this Copyright Security Agreement shall be
automatically released in accordance with (and subject to) Section 8.13 of the
Security Agreement.

SECTION 6. Governing Law. THIS COPYRIGHT SECURITY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

[NAME OF GRANTOR],

as the Grantor

By:  

 

  Name:   Title:

 

Accepted and Agreed:

CITIBANK, N.A.,

as the Collateral Agent and the Grantee

By:  

 

  Name:   Title:

 

E-3



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

Copyrights

 

Title

   Registration Number     

 

E-4